 



Exhibit 10.15
CONFORMED COPY
MASTER MOTOR VEHICLE OPERATING
LEASE AGREEMENT
dated as of May 11, 2006
among
BUDGET TRUCK FUNDING, LLC,
as Lessor,
BUDGET TRUCK RENTAL, LLC,
as Administrator
as Lessee
and
AVIS BUDGET CAR RENTAL, LLC.,
as Guarantor
AS SET FORTH IN SECTION 23 HEREOF, LESSOR HAS ASSIGNED TO THE TRUSTEE (AS
DEFINED HEREIN) CERTAIN OF ITS RIGHT, TITLE AND INTEREST IN AND TO THIS LEASE.
TO THE EXTENT, IF ANY, THAT THIS LEASE CONSTITUTES CHATTEL PAPER (AS SUCH TERM
IS DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN ANY APPLICABLE
JURISDICTION), NO SECURITY INTEREST IN THIS LEASE MAY BE CREATED THROUGH THE
TRANSFER OR POSSESSION OF ANY COUNTERPART OTHER THAN THE ORIGINAL EXECUTED
COUNTERPART, WHICH SHALL BE IDENTIFIED AS THE COUNTERPART CONTAINING THE RECEIPT
THEREFOR EXECUTED BY THE TRUSTEE ON THE SIGNATURE PAGE THEREOF.
[THIS IS NOT COUNTERPART NO. 1]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
1.
  DEFINITIONS     1  
2.
  GENERAL AGREEMENT     1  
 
  2.1. Lease of BTF Trucks     3  
 
  2.2. Right of Lessees to Act as Lessor’s Agent     4  
 
  2.3. Payment of Purchase Price by Lessor     4  
 
  2.4. Non-Liability of Lessor     4  
 
  2.5. Lessee’s Rights to Purchase BTF Trucks     5  
 
  2.6. Lessor’s Right to Cause BTF Trucks to be Sold     5  
 
  2.7. Conditions to Each Lease of Trucks     6  
3.
  TERM.     6  
 
  3.1. Vehicle Term     6  
 
  3.2. Term     7  
4.
  RENT AND CHARGES     7  
 
  4.1. Payment of Rent     7  
 
  4.2. Net Lease     7  
5.
  INSURANCE     8  
 
  5.1. Personal Injury and Damage     8  
 
  5.2. Delivery of Certificate of Insurance     8  
 
  5.3. Changes in Insurance Coverage     8  
6.
  RISK OF LOSS: CASUALTY OBLIGATIONS.     9  
 
  6.1. Risk of Loss Borne by Lessee     9  
 
  6.2. Casualty     9  
7.
  BTF TRUCK USE     9  
8.
  LIENS     10  
9.
  NON-DISTURBANCE     10  
10.
  REGISTRATION; LICENSE; TRAFFIC SUMMONSES; PENALTIES AND FINES     10  
11.
  MAINTENANCE AND REPAIRS     11  
12.
  BTF TRUCK WARRANTIES.     11  
 
  12.1. No Lessor Warranties     11  
 
  12.2. Manufacturer’s Warranties     12  

 i 

 



--------------------------------------------------------------------------------



 



             
13.
  BTF TRUCK USAGE GUIDELINES AND RETURN; TRUCK SPECIAL DAMAGE PAYMENTS.     12  
 
  13.1. Usage     12  
 
  13.2. Truck Special Damage Payments     12  
14.
  DISPOSITION PROCEDURE     12  
15.
  ODOMETER DISCLOSURE REQUIREMENT     12  
16.
  GENERAL INDEMNITY.     13  
 
  16.1. Indemnity by the Lessee and the Guarantor     13  
 
  16.2. Reimbursement Obligation by the Lessee and the Guarantor     13  
 
  16.3. Defense of Claims     14  
17.
  ASSIGNMENT.     16  
 
  17.1. Right of the Lessor to Assign this Agreement     16  
 
  17.2. Limitations on the Right of the Lessee to Assign this Agreement     16  
18.
  DEFAULT AND REMEDIES THEREFOR.     16  
 
  18.1. Events of Default     16  
 
  18.2. Effect of Lease Event of Default or Liquidation Event of Default     17
 
 
 
18.3. Rights of Lessor Upon Lease Event of Default, Limited Liquidation Event of
Default or Liquidation Event of Default
    17  
 
 
18.4. Rights of Trustee Upon Liquidation Event of Default, Limited Liquidation
Event of Default and Non-Performance of Certain Covenants.
    18  
 
  18.5. Measure of Damages     19  
 
  18.6. Application of Proceeds     20  
19.
  CERTIFICATION OF TRADE OR BUSINESS USE     20  
20.
  SURVIVAL     20  
21.
  TITLE     20  
22.
  GUARANTY     21  
 
  22.1. Guaranty     21  
 
  22.2. Scope of Guarantor’s Liability     21  
 
  22.3. Lessor’s Right to Amend this Agreement, Etc.     21  
 
  22.4. Waiver of Certain Rights by Guarantor     22  
 
  22.5. Guarantor to Pay Lessor’s Expenses     23  
 
  22.6. Reinstatement     23  
 
  22.7. Pari Passu Indebtedness     23  
23.
  RIGHTS OF LESSOR ASSIGNED     23  
24.
  MODIFICATION AND SEVERABILITY     24  

ii

 



--------------------------------------------------------------------------------



 



             
25.
  CERTAIN REPRESENTATIONS AND WARRANTIES     24  
 
  25.1. Organization; Ownership; Power; Qualification     24  
 
  25.2. Authorization; Enforceability     25  
 
  25.3. Compliance     25  
 
  25.4. Financial Information; Financial Condition     25  
 
  25.5. Litigation     26  
 
  25.6. Liens     26  
 
  25.7. Employee Benefit Plans     26  
 
  25.8. Investment Company Act     26  
 
  25.9. Regulations T, U and X     26  
 
  25.10. Jurisdiction of Organization; Principal Places of Business Locations  
  27  
 
  25.11. Taxes     27  
 
  25.12. Governmental Authorization     27  
 
  25.13. Compliance with Laws     27  
 
  25.14. Eligible Trucks     27  
 
  25.15. Supplemental Documents True and Correct     28  
 
  25.16. Absence of Default     28  
 
  25.17. Title to Assets     28  
 
  25.18. Burdensome Provisions     28  
 
  25.19. No Adverse Change     28  
 
  25.20. No Adverse Fact     28  
 
  25.21. Accuracy of Information     28  
 
  25.22. Solvency     29  
26.
  CERTAIN AFFIRMATIVE COVENANTS     29  
 
  26.1. Corporate Existence; Foreign Qualification     29  
 
  26.2. Books, Records and Inspections     29  
 
  26.3. Insurance     29  
 
  26.4. Reporting Requirements     30  
 
  26.5. Payment of Taxes; Removal of Liens     31  
 
  26.6. Business     31  
 
  26.7. Maintenance of Separate Existence     31  
 
  26.8. Maintenance of the BTF Trucks     31  
 
  26.9. Accounting Methods, Financial Records     32  
 
  26.10. Disclosure to Auditors     32  
 
  26.11. Disposal of BTF Trucks     32  
 
  26.12. Nominee Agreement     32  
27.
  CERTAIN NEGATIVE COVENANTS     32  
 
  27.1. Mergers, Consolidations     32  
 
  27.2. Other Agreements     33  
 
  27.3. Liens     33  
 
  27.4. Use of BTF Trucks     33  
28.
  ADMINISTRATOR ACTING AS AGENT OF THE LESSOR     33  

iii

 



--------------------------------------------------------------------------------



 



             
29.
  NO PETITION     33  
30.
  SUBMISSION TO JURISDICTION     33  
31.
  GOVERNING LAW     34  
32.
  JURY TRIAL     34  
33.
  NOTICES     34  
34.
  LIABILITY     35  
35.
  HEADINGS     35  
36.
  EXECUTION IN COUNTERPARTS     35  
37.
  EFFECTIVE DATE     35  
38.
  NO RECOURSE     35  

      SCHEDULES AND ATTACHMENTS
Schedule 25.5
  Litigation
Schedule 30.10
  Jurisdiction of Organization and Prior Business Locations
 
   
ATTACHMENT A
  Information Relating to BTF Trucks
ATTACHMENT B
  Information Relating to Additional Trucks
ATTACHMENT C
  Form of Power of Attorney

iv

 



--------------------------------------------------------------------------------



 



MASTER MOTOR VEHICLE
OPERATING LEASE AGREEMENT
     This Master Motor Vehicle Operating Lease Agreement (this “Agreement”),
dated as of May 11, 2006, is made by and among BUDGET TRUCK FUNDING, LLC
(“BTF”), a Delaware limited liability company (the “Lessor”), BUDGET TRUCK
RENTAL, LLC, a Delaware limited liability company (“BTR”), as lessee (the
“Lessee”) and as administrator (the “Administrator”), and AVIS BUDGET CAR
RENTAL, LLC, a Delaware limited liability company (“ABCR”), as guarantor (the
“Guarantor”).
W I T N E S S E T H :
     WHEREAS, the Lessor intends to purchase trucks (the “Trucks”) that are
manufactured by Eligible Truck Manufacturers with the proceeds obtained by the
issuance of the Series 2006-1 Notes pursuant to the Base Indenture (referred to
below) and the Series 2006-1 Supplement thereto and any additional Series of
Notes issued from time to time under the Base Indenture and related Series
Supplements thereto.
     WHEREAS, the Lessor desires to lease to the Lessee and the Lessee desires
to lease from the Lessor the BTF Trucks set forth on Attachments A hereto for
use in the daily rental business of the Lessee; and
     WHEREAS, the Guarantor has, pursuant to Section 22 hereof, guaranteed the
obligations of the Lessee under this Agreement;
     NOW, THEREFORE, in consideration of the foregoing premises, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
     1. DEFINITIONS. Unless otherwise specified herein, capitalized terms used
herein (including the preamble and recitals hereto) shall have the meanings
ascribed to such terms in the Definitions List attached as Annex I to the Base
Indenture, dated as of May 11, 2006 (the “Base Indenture”), between the Lessor,
as issuer, and The Bank of New York Trust Company, N.A., as Trustee, as such
Definitions List may from time to time be amended in accordance with the Base
Indenture.
     2. GENERAL AGREEMENT. (a) The Lessee and the Lessor intend that this
Agreement is an operating lease and that the relationship between the Lessor and
the Lessee pursuant hereto shall always be only that of lessor and lessee, and
the Lessee hereby declares, acknowledges and agrees that the Lessor is the owner
of, and the Lessor holds legal title to, the BTF Trucks. The Lessee shall not
acquire by virtue of this Agreement any right, equity, title or interest in or
to any BTF Trucks, except the right to use the same under the terms hereof. The

 



--------------------------------------------------------------------------------



 



parties agree that this Agreement is a “true lease” and agree to treat this
Agreement as a lease for all purposes, including tax, accounting and otherwise
and each party hereto will take no position on its tax returns and filings
contrary to the position that the Lessor is the owner of the BTF Trucks for
federal and state income tax purposes.
     (b) If, notwithstanding the intent of the parties to this Agreement, this
Agreement is characterized by any third party as a financing arrangement or as
otherwise not constituting a “true lease,” then it is the intention of the
parties that this Agreement shall constitute a security agreement under
applicable law, and, to secure all of its obligations under this Agreement, the
Lessee hereby grants to the Lessor a security interest in all of the Lessee’s
right, title and interest, if any, in and to all of the following assets,
property and interests in property, whether now owned or hereafter acquired or
created:
     (i) the rights of the Lessee under this Agreement, as the same may be
amended, modified or supplemented from time to time in accordance with its
terms, and any other agreements related to or in connection with this Agreement
to which the Lessee is a party (the “Lessee Agreements”), including, without
limitation, (a) all monies, if any, due and to become due to the Lessee from the
Guarantor under or in connection with any of the Lessee Agreements, whether
payable as rent, guaranty payments, fees, expenses, costs, indemnities,
insurance recoveries, damages for the breach of any of the Lessee Agreements or
otherwise, (b) all rights, remedies, powers, privileges and claims of the Lessee
against any other party under or with respect to the Lessee Agreements (whether
arising pursuant to the terms of such Lessee Agreements or otherwise available
to the Lessee at law or in equity), including the right to enforce any of the
Lessee Agreements and to give or withhold any and all consents, requests,
notices, directions, approvals, extensions or waivers under or with respect to
the Lessee Agreements or the obligations and liabilities of any party
thereunder, (c) all liens and property from time to time purporting to secure
payment of the obligations and liabilities of the Lessee arising under or in
connection with the Lessee Agreements, together with any documents or agreements
describing any collateral securing such obligations or liabilities and (d) all
guarantees, insurance and other agreements or arrangements of whatever character
from time to time supporting or securing payment of such obligations and
liabilities of the Lessee pursuant to the Lessee Agreements;
     (ii) all BTF Trucks which, notwithstanding that this Agreement is intended
to convey only a leasehold interest, are determined to be owned by the Lessee,
and all Certificates of Title with respect to the BTF Trucks;
     (iii) all right, title and interest of the Lessee in and to any proceeds
from the sale of BTF Trucks which, notwithstanding that this Agreement is
intended to convey only a leasehold interest, are determined to be owned by the
Lessee, including all monies due in respect of such BTF Trucks, whether payable
as the purchase price of such BTF Trucks or as fees, expenses, costs,
indemnities, insurance recoveries or otherwise;

2



--------------------------------------------------------------------------------



 



     (iv) all payments under insurance policies (whether or not the Lessor or
the Trustee is named as the loss payee thereof) or any warranty payable by
reason of loss or damage to, or otherwise with respect to, any of the BTF
Trucks;
     (v) all additional property that may from time to time hereafter be
subjected to the grant and pledge under this Agreement, as same may be modified
or supplemented from time to time, by the Lessee or by anyone on its behalf; and
     (vi) all proceeds of any and all of the foregoing including, without
limitation, payments under insurance (whether or not the Lessor is named as the
loss payee thereof) and cash.
     (c) To secure the Note Obligations, the Lessee hereby grants to the
Trustee, on behalf of the Secured Parties, a first priority security interest in
all of the Lessee’s right, title and interest, if any, in and to all of the
collateral described in Section 2(b) above, whether now owned or hereafter
acquired or created. Upon the occurrence of a Liquidation Event of Default or a
Limited Liquidation Event of Default and subject to the provisions of the
Related Documents, the Trustee shall have all of the rights and remedies of a
secured party, including, without limitation, the rights and remedies granted
under the UCC.
     (d) The Lessee agrees to deliver to the Lessor and the Trustee on or before
the Initial Closing Date:
     (i) a written search report from a Person satisfactory to the Lessor and
the Trustee listing all effective financing statements that name the Lessee as
debtor or assignor, and that are filed in the jurisdictions in which filings
were made pursuant to clause (ii) below, together with copies of such financing
statements, and tax and judgment lien search reports from a Person satisfactory
to the Lessor and the Trustee showing no evidence of liens filed against the
Lessee that purport to affect any BTF Trucks or any Collateral under the Base
Indenture;
     (ii) evidence of the filing in the State of Delaware of proper financing
statements on Form UCC-1 naming the Lessee, as debtor, and the Lessor, as
secured party, covering the collateral described in Section 2(b) hereof; and
     (iii) evidence of the filing in the State of Delaware of proper financing
statements on Form UCC-l naming the Lessee, as debtor, and the Trustee as
secured party covering the collateral described in Section 2(b) hereof.
          2.1. Lease of BTF Trucks. From time to time, subject to the terms and
provisions hereof, the Lessor agrees to lease to the Lessee and the Lessee
agrees to lease from the Lessor, subject to the terms hereof, (i) the BTF Trucks
identified in Attachment A hereto (which Attachment A shall set forth the VIN,
the model, the manufacturer, and the Initial Closing Date Net Book Value of each
BTF Truck) and (ii) each additional Truck purchased by the Lessee as agent for
the Lessor, as identified in a supplement to Attachment A (in the form of
Attachment B) setting forth the VIN, the model, the manufacturer, the Initial
Purchase Net Book Value of such Truck (each, a “Vehicle Acquisition Schedule”),
produced from time to time by such

3



--------------------------------------------------------------------------------



 



Lessee. The Lessor shall, subject to Section 2.5 below and compliance with the
terms of the Indenture, make available BTF Trucks for lease to the Lessee. In
addition, each Lessee shall provide such other information regarding such Trucks
as the Lessor may reasonably require from time to time. The Lessor shall lease
to the Lessees, and the Lessees shall lease from the Lessor, only Trucks that
are Eligible Trucks. This Agreement and any other related documents attached to
this Agreement (collectively, the “Supplemental Documents”), will constitute the
entire agreement regarding the leasing of BTF Trucks by the Lessor to the
Lessee.
          2.2. Right of Lessees to Act as Lessor’s Agent. (a) The Lessor agrees
that the Lessee may act as the Lessor’s agent in acquiring Additional BTF Trucks
on behalf of the Lessor, as well as filing claims on behalf of the Lessor for
damage in transit, and other delivery related claims with respect to the BTF
Trucks leased hereunder; provided, however, that the Lessor may hold the Lessee
liable for such Lessee’s actions in performing as the Lessor’s agent hereunder.
In addition, the Lessor agrees that the Lessee may make arrangements for
delivery of Trucks to a location selected by the Lessee at the Lessee’s expense.
The Lessee may accept or reject Eligible Trucks upon delivery in accordance with
the Lessee’s customary business practices, and any Eligible Trucks, if rejected,
will be deemed a Casualty hereunder. The Lessee, acting as agent for the Lessor,
shall be responsible for pursuing any rights of the Lessor with respect to the
return of any Eligible Trucks to the manufacturer thereof pursuant to the
preceding sentence. The Lessee agrees that all Trucks ordered as provided herein
shall be Eligible Vehicles.
     (b) The Lessee, acting as agent for the Lessor, shall be responsible for
complying with the Titling Procedures for all BTF Trucks promptly upon the
acquisition thereof (but in no event later than three (3) Business Days after
such acquisition).
          2.3. Payment of Purchase Price by Lessor. Upon receipt of the
manufacturer’s invoice and certificate of origin in respect of any new Truck,
the Lessor or its agent shall pay or cause to be paid to the related
manufacturer the costs and expenses incurred in connection with the acquisition
of such Truck as established by the invoice of the manufacturer (the “Initial
Acquisition Cost”), for such Truck and the Lessee shall pay all applicable costs
and expenses of freight, packing, handling, storage, shipment and delivery of
such Truck to the extent that the same have not been included within the Initial
Acquisition Cost.
          2.4. Non-Liability of Lessor. The Lessor shall not be liable to the
Lessee for any failure or delay in making delivery of BTF Trucks. AS BETWEEN THE
LESSOR AND THE LESSEE, ACCEPTANCE FOR LEASE OF THE BTF TRUCKS LEASED BY THE
LESSEE SHALL CONSTITUTE THE LESSEE’S ACKNOWLEDGMENT AND AGREEMENT THAT THE
LESSEE HAS FULLY INSPECTED SUCH BTF TRUCKS, THAT SUCH BTF TRUCKS ARE IN GOOD
ORDER AND CONDITION AND ARE OF THE MANUFACTURE, DESIGN, SPECIFICATIONS AND
CAPACITY REQUIRED BY THE LESSEE, THAT THE LESSEE IS SATISFIED THAT THE SAME ARE
SUITABLE FOR THIS USE AND THAT THE LESSOR IS NOT A MANUFACTURER OR ENGAGED IN
THE SALE OR DISTRIBUTION OF BTF TRUCKS, AND HAS NOT MADE AND DOES NOT HEREBY
MAKE ANY REPRESENTATION, WARRANTY OR COVENANT WITH RESPECT TO MERCHANTABILITY,
CONDITION, QUALITY, DURABILITY OR SUITABILITY OF THE BTF

4



--------------------------------------------------------------------------------



 



TRUCK IN ANY RESPECT OR IN CONNECTION WITH OR FOR THE PURPOSES OR USES OF THE
LESSEE, OR ANY OTHER REPRESENTATION, WARRANTY OR COVENANT OF ANY KIND OR
CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT THERETO. The Lessor shall not be
liable for any failure or delay in delivering any BTF Truck leased pursuant to
this Agreement, or for any failure to perform any provision hereof, resulting
from fire or other casualty, natural disaster, riot, strike or other labor
difficulty, governmental regulation or restriction, or any cause beyond the
Lessor’s direct control. IN NO EVENT SHALL THE LESSOR BE LIABLE FOR ANY
INCONVENIENCES, LOSS OF PROFITS OR ANY OTHER CONSEQUENTIAL, INCIDENTAL OR
SPECIAL DAMAGES RESULTING FROM ANY DEFECT IN OR ANY THEFT, DAMAGE, LOSS OR
FAILURE OF ANY BTF TRUCK, AND THERE SHALL BE NO ABATEMENT OF MONTHLY BASE RENT,
SUPPLEMENTAL RENT OR OTHER AMOUNTS PAYABLE HEREUNDER BECAUSE OF THE SAME.
          2.5. Lessee’s Rights to Purchase BTF Trucks. The Lessee shall have the
option, exercisable with respect to any BTF Truck during the Vehicle Term with
respect to such BTF Truck, to purchase any BTF Truck leased by the Lessee at the
greater of (i) the Termination Value or (ii) the fair market value of such BTF
Truck (the greater of such amounts being referred to as the “Vehicle Purchase
Price”), in which event the Lessee will pay the Vehicle Purchase Price to the
Lessor on or before the Distribution Date with respect to the Related Month in
which the Lessee elects to purchase such BTF Truck and the Lessee will pay to
the Lessor on or before such Distribution Date all accrued and unpaid Monthly
Base Rent and any Supplemental Rent then due and payable with respect to such
BTF Truck through such Distribution Date. The Lessor may request title to any
such BTF Truck to be transferred to the Lessee and the Administrator shall
request the Trustee to remove notation of its Lien (or, if applicable, to cause
any Nominee Lienholder to remove notation of its Lien) from the Certificate of
Title for such BTF Truck, concurrently with or promptly after the Vehicle
Purchase Price for such BTF Truck (and any such unpaid Monthly Base Rent and
Supplemental Rent) is deposited in the Collection Account.
          2.6. Lessor’s Right to Cause BTF Trucks to be Sold. If the Lessee does
not elect to purchase any BTF Truck leased by the Lessee hereunder pursuant to
Section 2.5 hereof, then:
     (a) The Lessee shall use commercially reasonable efforts to arrange for the
sale of each BTF Truck to a third party for the Vehicle Purchase Price with
respect to such BTF Truck on or prior to the applicable Vehicle Lease Expiration
Date. Notwithstanding the disposition of a BTF Truck by the Lessee prior to the
applicable Vehicle Lease Expiration Date, the Lessee shall pay to the Lessor all
accrued and unpaid Monthly Base Rent and any Supplemental Rent then due and
payable with respect to such BTF Truck through the Distribution Date with
respect to the Related Month during which such disposition occurred, unless such
BTF Truck is a Casualty, payment for which will be made in accordance with
Section 6 hereof. If a sale of such BTF Truck is arranged by the Lessee pursuant
to this Section 2.6(a), then (i) the Lessee shall deliver the BTF Truck to the
purchaser thereof, (ii) the Lessee shall cause to be delivered to the Lessor the
funds paid for such BTF Truck by the purchaser and (iii) if applicable, the
Administrator shall request the Trustee to remove notation of its Lien (or, if
applicable, to cause any

5



--------------------------------------------------------------------------------



 



Nominee Lienholder to remove notation of its Lien) from the Certificate of Title
of such BTF Truck.
     (b) In the event any BTF Truck or BTF Trucks are not purchased by the
Lessee of such BTF Truck pursuant to Section 2.5 or sold to a third party
pursuant to Section 2.6(a), then, the Lessee shall return such BTF Truck to the
Lessor on or before the Distribution Date with respect to the Related Month in
which the applicable Vehicle Lease Expiration Date falls.
     2.7. Conditions to Each Lease of Trucks. The agreement of the Lessor to
make available any BTF Truck for lease to the applicable Lessee upon such
Lessee’s acquisition of such BTF Truck, as agent of the Lessor, is subject to
the terms and conditions of the Indenture and subject to the satisfaction of the
following conditions precedent as of the Vehicle Lease Commencement Date for
such Vehicle:
     2.7.1. No Default. No Lease Event of Default or Amortization Event shall
have occurred and be continuing on such date or would result from the leasing of
such BTF Truck or BTF Trucks.
     2.7.2. Limitations of the Acquisition of Certain Trucks. After giving
effect to the inclusion of such Vehicle under this Lease, there shall not be a
failure or violation of any of the conditions, requirements, or restrictions
specified in the Base Indenture or any related Series Supplement with respect to
the leasing of Eligible Trucks under this Lease.
     2.7.3. Truck Order. The Lessee shall have complied with the applicable
provisions of Section 2.1 of this Lease.
     2.7.4. Funding. The aggregate amount of funds to be expended by the Lessor
on any one date to acquire any Trucks shall not exceed the aggregate Net Book
Value of all such Trucks.
     2.7.5. Eligible Trucks. Each Truck that shall meet the requirements as set
forth in clauses (a)(i), (ii), (iii), (iv) and (vi) and (b) in the definition of
“Eligible Truck.”
     3. TERM.
          3.1. Vehicle Term. The “Vehicle Lease Commencement Date” (x) for each
BTF Truck (other than an Additional BTF Truck) shall mean the Initial Closing
Date and (y) for each Additional BTF Truck shall mean the earlier of (a) the
date referenced in the Truck Acquisition Schedule with respect to such Truck,
and (b) the date that funds are expended by the Lessor to acquire such Truck
(with respect to such Truck, the “Truck Funding Date”). The “Vehicle Term” with
respect to each BTF Truck shall extend from the Truck Lease Commencement Date
through the earliest of (i) if such BTF Truck is sold to a third party, the date
on which funds in the amount of the Vehicle Purchase Price in respect of such
sale are deposited in the Collection Account (by such third party or by the
Lessee or the Guarantor on behalf of such third party), (ii) if such BTF Truck
becomes a Casualty, the date funds in the amount of the Termination Value
thereof are deposited in the Collection Account by the Lessee, (iii) if such BTF
Truck becomes

6



--------------------------------------------------------------------------------



 



an Ineligible Truck, the date such BTF Truck has become an Ineligible Truck,
(iv) the date that such BTF Truck is purchased by the Lessee pursuant to
Section 2.5 hereof and the Vehicle Purchase Price with respect to such purchase
(along with any unpaid Monthly Base Rent and Supplemental Rent with respect to
such BTF Truck) is deposited in the Collection Account by the Lessee, and (v) if
such BTF Truck is a Gasoline Truck, the date that is the first Business Day that
is 42 months after the date of manufacture of such Gasoline Truck or, if such
BTF Truck is a Diesel Truck, the date that is the first Business Day that is
54 months after the date of manufacture of such Diesel Truck (the earliest of
such five dates being referred to as the “Vehicle Lease Expiration Date”).
          3.2. Term. The “BTF Lease Commencement Date” shall mean the Initial
Closing Date. The “BTF Lease Expiration Date” shall mean the latest of (i) the
date of the payment in full of all Notes (including any interest thereon) and
all outstanding Carrying Charges, (ii) the latest Vehicle Lease Expiration Date
for all BTF Trucks and (iii) the date on which all amounts payable hereunder
have been paid in full. The “Term” of this Agreement shall mean the period
commencing on the BTF Lease Commencement Date and ending on the BTF Lease
Expiration Date.
     4. RENT AND CHARGES. The Lessee will pay Monthly Base Rent and any
Supplemental Rent due and payable on a monthly basis as set forth in this
Section 4.
          4.1. Payment of Rent. On each Distribution Date the Lessee shall pay
in immediately available funds to the Lessor not later than 11:00 a.m. New York
City time, on such Distribution Date, (i) all Monthly Base Rent that has accrued
during the Related Month with respect to each BTF Truck leased hereunder during
or prior to the Related Month and (ii) all Supplemental Rent due and payable on
such Distribution Date.
          4.2. Net Lease. THIS AGREEMENT SHALL BE A NET LEASE, AND THE LESSEE’S
OBLIGATION TO PAY ALL MONTHLY BASE RENT, SUPPLEMENTAL RENT AND OTHER SUMS
HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL, AND SHALL NOT BE SUBJECT TO ANY
ABATEMENT, SETOFF, COUNTERCLAIM, DEDUCTION OR REDUCTION FOR ANY REASON
WHATSOEVER. The obligations and liabilities of the Lessee hereunder shall in no
way be released, discharged or otherwise affected (except as may be expressly
provided herein) for any reason, including without limitation: (i) any defect in
the condition, merchantability, quality or fitness for use of the BTF Trucks or
any part thereof; (ii) any damage to, removal, abandonment, salvage, loss,
scrapping or destruction of or any requisition or taking of the BTF Trucks or
any part thereof; (iii) any restriction, prevention or curtailment of or
interference with any use of the BTF Trucks or any part thereof; (iv) any defect
in or any Lien on title to the BTF Trucks or any part thereof; (v) any change,
waiver, extension, indulgence or other action or omission in respect of any
obligation or liability of the Lessee or the Lessor; (vi) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to the Lessee, the Lessor or any other Person, or
any action taken with respect to this Agreement by any trustee or receiver of
any Person mentioned above, or by any court; (vii) any claim that the Lessee has
or might have against any Person, including without limitation the Lessor;
(viii) any failure on the part of the Lessor or the Lessee to perform or comply
with any of the terms hereof or of any other

7



--------------------------------------------------------------------------------



 



agreement; (ix) any invalidity or unenforceability or disaffirmance of this
Agreement or any provision hereof or any of the other Related Documents or any
provision of any thereof, in each case whether against or by the Lessee or
otherwise; (x) any insurance premiums payable by the Lessee with respect to the
BTF Trucks; or (xi) any other occurrence whatsoever, whether similar or
dissimilar to the foregoing, whether or not the Lessee shall have notice or
knowledge of any of the foregoing and whether or not foreseen or foreseeable.
This Agreement shall be noncancelable by the Lessee and, except as expressly
provided herein, the Lessee, to the extent permitted by law, waives all rights
now or hereafter conferred by statute or otherwise to quit, terminate or
surrender this Agreement, or to any diminution or reduction of Monthly Base
Rent, Supplemental Rent or other amounts payable by the Lessee hereunder. All
payments by the Lessee made hereunder shall be final (except to the extent of
adjustments provided for herein), absent manifest error and, except as otherwise
provided herein, the Lessee shall not seek to recover any such payment or any
part thereof for any reason whatsoever, absent manifest error. If for any reason
whatsoever this Agreement shall be terminated in whole or in part by operation
of law or otherwise except as expressly provided herein, the Lessee shall
nonetheless pay all Monthly Base Rent, all Supplemental Rent and all other
amounts due hereunder at the time and in the manner that such payments would
have become due and payable under the terms of this Agreement as if it had not
been terminated in whole or in part. All covenants and agreements of the Lessee
herein shall be performed at its cost, expense and risk unless expressly
otherwise stated.
     5. INSURANCE. The Lessee represents that it shall at all times maintain or
cause to be maintained insurance coverage in force as follows:
          5.1. Personal Injury and Damage. Insurance coverage as set forth in
Section 26.3 hereof. In addition, the Lessee will maintain with respect to the
Lessee’s properties and businesses insurance against loss or damage of the kind
customarily insured against by corporations engaged in the same or similar
businesses, of such types and in such amounts as are customarily carried by such
similarly situated corporations.
          5.2. Delivery of Certificate of Insurance. Within 10 days after the
Initial Closing Date, the Lessee or the Guarantor shall deliver to the Lessor a
certificate(s) of insurance naming the Lessor, BTF and the Trustee as additional
insureds as to the item required by Section 26.3. Such insurance shall not be
changed or canceled except as provided below in Section 5.3.
          5.3. Changes in Insurance Coverage. No changes shall be made in any of
the foregoing insurance requirements unless the prior written consent of the
Lessor and the Trustee are first obtained. The Lessor may grant or withhold its
consent to any proposed change in such insurance in its sole discretion. The
Trustee shall be required to grant its consent to any proposed change in such
insurance upon compliance with the following conditions:
     (i) The Lessee or the Guarantor shall deliver not less than 30 days’ prior
written notice of any proposed change in such insurance to the Trustee; and
     (ii) The Required Noteholders of each Series of Notes Outstanding shall
have consented to the proposed change.

8



--------------------------------------------------------------------------------



 



     6. RISK OF LOSS: CASUALTY OBLIGATIONS.
          6.1. Risk of Loss Borne by Lessee. Upon delivery of each BTF Truck to
the Lessee, as between the Lessor and the Lessee, the Lessee assumes and bears
the risk of loss, damage, theft, taking, destruction, attachment, seizure,
confiscation or requisition with respect to such BTF Truck, however caused or
occasioned, and all other risks and liabilities, including personal injury or
death and property damage, arising with respect to such BTF Truck due to the
manufacture, purchase, acceptance, rejection, ownership, delivery, leasing,
subleasing, possession, use, inspection, registration, operation, condition,
maintenance, repair, storage, sale, return or other disposition of such BTF
Truck, howsoever arising.
          6.2. Casualty. If a BTF Truck becomes a Casualty, then the Lessee will
(i) promptly notify the Lessor thereof and (ii) promptly, but in no event later
than the Distribution Date with respect to the Related Month during which such
BTF Truck became a Casualty, pay to the Lessor the Termination Value of such BTF
Truck (as of the date such BTF Truck became a Casualty). Upon payment by the
Lessee to the Lessor of the Termination Value of any BTF Truck that has become a
Casualty (i) the Lessor shall cause title to such BTF Truck to be transferred to
the Lessee to facilitate liquidation of such BTF Truck by the Lessee, (ii) the
Lessee shall be entitled to any physical damage insurance proceeds applicable to
such BTF Truck and (iii) the Administrator shall request the Trustee to remove
notation of its Lien (or, if applicable, to cause any Nominee Lienholder to
remove notation of its Lien) from the Certificate of Title for such BTF Truck.
     7. BTF TRUCK USE. So long as no Lease Event of Default, Liquidation Event
of Default or Limited Liquidation Event of Default has occurred (subject,
however, to Section 2.5 hereof), the Lessee may use BTF Trucks leased hereunder
in its regular course of business. Such use shall be confined solely to the
United States, and the principal place of business or rental office of the
Lessee with respect to the BTF Trucks shall be located in the United States. The
Administrator shall promptly and duly execute, deliver, file and record all such
documents, statements, filings and registrations and take such further actions
as the Lessor or the Trustee shall from time to time reasonably request in order
to establish, perfect and maintain the Lessor’s rights to and interest in the
BTF Trucks and the Certificates of Title as against the Lessee or any third
party in any applicable jurisdiction and to establish, perfect and maintain the
Trustee’s Lien on the BTF Trucks and the Certificates of Title as a perfected
first lien in any applicable jurisdiction. The Lessee may, at its sole expense,
change the place of principal location of any BTF Trucks. Notwithstanding the
foregoing, no change of location shall be undertaken unless and until (x) all
actions necessary to maintain the Lien of the Trustee on such BTF Trucks and the
Certificates of Title with respect to such BTF Trucks shall have been taken and
(y) all legal requirements applicable to such BTF Trucks shall have been met or
obtained. Following the occurrence of a Lease Event of Default, a Limited
Liquidation Event of Default or a Liquidation Event of Default, the Lessee shall
advise the Lessor in writing where all BTF Trucks leased hereunder as of such
date are principally located. The Lessee shall not knowingly use any BTF Trucks
or knowingly permit the same to be used for any unlawful purpose. The Lessee
shall use reasonable precautions to prevent loss or damage to BTF Trucks. The
Lessee shall comply with all applicable statutes, decrees, ordinances and
regulations regarding acquiring, titling, registering, leasing, insuring and
disposing of BTF Trucks and shall take reasonable steps to

9



--------------------------------------------------------------------------------



 



ensure that operators are licensed. The Lessee and the Lessor agree that the
Lessee shall perform, at the Lessee’s own expense, such BTF Truck preparation
and conditioning services with respect to BTF Trucks leased by the Lessee
hereunder as are customary. The Lessor or the Trustee or any authorized
representative of the Lessor or the Trustee may during reasonable business hours
from time to time, without disruption of the Lessee’s business, subject to
applicable law, inspect BTF Trucks and registration certificates, Certificates
of Title and related documents covering BTF Trucks wherever the same be located.
The Lessee shall not sublease any BTF Trucks or assign any right or interest
herein or in any BTF Trucks; provided, however, the foregoing shall not be
deemed to prohibit the Lessee from renting BTF Trucks to third party customers
in the ordinary course of its business.
     8. LIENS. Except for Permitted Liens, the Lessee shall keep all BTF Trucks
leased by it hereunder free of all Liens arising during the Term. Upon the
Vehicle Lease Expiration Date for each BTF Truck, should any such Lien exist on
such BTF Truck, the Lessor may, in its discretion, remove such Lien, and any sum
of money that may be paid by the Lessor in release or discharge thereof,
including attorneys’ fees and costs, will be paid by the Lessee upon demand by
the Lessor. The Lessor may grant security interests in the BTF Trucks leased by
the Lessee hereunder without consent of the Lessee; provided, however, that if
any such Liens would interfere with the rights of the Lessee under this
Agreement, the Lessor must obtain the prior written consent of the Lessee. The
Lessee agrees and acknowledges that the granting of Liens and the taking of
other actions pursuant to the Indenture and the other Related Documents does not
interfere with the rights of the Lessee under this Agreement.
     9. NON-DISTURBANCE. So long as the Lessee satisfies its obligations
hereunder, its quiet enjoyment, possession and use of the BTF Trucks leased by
the Lessee hereunder will not be disturbed during the Term, subject, however, to
Sections 2.6 and 18 hereof and except that the Lessor and the Trustee each
retains the right, but not the duty, to inspect the BTF Trucks without
disturbing the ordinary conduct of the Lessee’s business. Upon the request of
the Lessor or the Trustee from time to time, the Lessee will make reasonable
efforts to confirm to the Lessor and the Trustee the location, mileage and
condition of each BTF Truck leased by the Lessee hereunder and to make available
for the Lessor’s or the Trustee’s inspection within a reasonable time period,
not to exceed 45 days, the BTF Trucks at the location where such BTF Trucks are
normally domiciled. Further, the Lessee will, during normal business hours and
with a notice of three Business Days, make its records pertaining to the BTF
Trucks available to the Lessor or the Trustee for inspection at the location
where the Lessee’s records are normally domiciled.
     10. REGISTRATION; LICENSE; TRAFFIC SUMMONSES; PENALTIES AND FINES. The
Lessee, at its expense, shall be responsible for proper registration and
licensing of the BTF Trucks and titling of the BTF Trucks in the name of the
Lessor (with the Lien of the Trustee, in its name or in the name of a Nominee
Lienholder, on behalf of the Trustee, noted thereon), and, where required, shall
have such BTF Trucks inspected by any appropriate governmental authority;
provided, however, that notwithstanding the foregoing, possession of all
Certificates of Title shall at all times remain with the Administrator, or an
Affiliate of the Administrator identified to the Trustee in writing, which will
hold such Certificates of Title in its capacity as agent for the Lessor and on
behalf of the Trustee. The Lessee shall be responsible for the payment of all
registration fees, title fees, license fees, traffic summonses, penalties,

10



--------------------------------------------------------------------------------



 



judgments and fines incurred with respect to any BTF Truck during the Vehicle
Term for such BTF Truck or imposed during the Vehicle Term for such BTF Truck by
any Governmental Authority or any court of law or equity with respect to such
BTF Trucks in connection with the Lessee’s operation of such BTF Trucks. The
Lessor agrees to execute a power of attorney in substantially the form of
Attachment C hereto (each, a “Power of Attorney”), and such other documents as
may be necessary in order to allow the Lessee to title, register and dispose of
the BTF Trucks leased hereunder in accordance with the terms hereof; provided,
however, that possession of all Certificates of Title shall at all times remain
with the Administrator or its Affiliate identified to the Trustee in writing
which will hold such Certificates of Title in its capacity as agent for the
Lessor and on behalf of the Trustee, and the Lessee acknowledges and agrees that
it has no right, title or interest in or with respect to any Certificate of
Title. Notwithstanding anything herein to the contrary, the Lessor may terminate
such Power of Attorney as provided in Section 18.3(iii) hereof.
     11. MAINTENANCE AND REPAIRS. The Lessee shall pay for all maintenance and
repairs to keep BTF Trucks in good working order and condition, and the Lessee
will maintain the BTF Trucks as required in order to keep the manufacturer’s
warranty in force. The Lessee will return BTF Trucks to a facility authorized by
the manufacturer of such BTF Truck or the Lessee’s warranty station authorized
by the manufacturer of such BTF Truck for warranty work. The Lessee will comply
with any manufacturer’s recall of any BTF Truck. The Lessee will pay, or cause
to be paid, all usual and routine expenses incurred in the use and operation of
BTF Trucks including, but not limited to, fuel, lubricants, and coolants. The
Lessee agrees that it shall not make any material alterations to any BTF Trucks
without the prior consent of the Lessor. Any improvements or additions to any
BTF Trucks shall become and remain the property of the Lessor, except that any
addition to BTF Trucks made by the Lessee shall remain the property of the
Lessee if such addition can be disconnected from such BTF Trucks without
impairing the functioning of such BTF Trucks or its resale value, excluding such
addition.
     12. BTF TRUCK WARRANTIES.
          12.1. No Lessor Warranties. THE LESSEE ACKNOWLEDGES THAT THE LESSOR IS
NOT THE MANUFACTURER, THE AGENT OF THE MANUFACTURER, OR THE DISTRIBUTOR OF THE
BTF TRUCKS LEASED BY THE LESSEE HEREUNDER. THE LESSOR MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE FITNESS, SAFENESS, DESIGN,
MERCHANTABILITY, CONDITION, QUALITY, CAPACITY OR WORKMANSHIP OF THE BTF TRUCKS
NOR ANY WARRANTY THAT THE BTF TRUCKS WILL SATISFY THE REQUIREMENTS OF ANY LAW OR
ANY CONTRACT SPECIFICATION, AND AS BETWEEN THE LESSOR AND THE LESSEE, THE LESSEE
AGREES TO BEAR ALL SUCH RISKS AT ITS SOLE COST AND EXPENSE. THE LESSEE
SPECIFICALLY WAIVES ALL RIGHTS TO MAKE CLAIMS AGAINST THE LESSOR AND ANY BTF
TRUCK FOR BREACH OF ANY WARRANTY OF ANY KIND WHATSOEVER AND, AS TO THE LESSOR,
THE LESSEE LEASES THE BTF TRUCKS “AS IS.” IN NO EVENT SHALL THE LESSOR BE LIABLE
FOR SPECIAL, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, WHATSOEVER OR HOWSOEVER
CAUSED.

11



--------------------------------------------------------------------------------



 



          12.2. Manufacturer’s Warranties. If a BTF Truck is covered by an
manufacturer’s warranty, the Lessee, during the Vehicle Term for such BTF Truck,
shall have the right to make any claims under such warranty which the Lessor
could make.
     13. BTF TRUCK USAGE GUIDELINES AND RETURN; TRUCK SPECIAL DAMAGE PAYMENTS.
          13.1. Usage. As used herein “Truck Turn-In Condition” with respect to
each BTF Truck shall mean such BTF Truck shall have no: body dents, rust,
corrosion; dented, rusted, broken, missing chrome or trim; ripped or stained
upholstery, seats, dash, headliner or carpeting; missing interior trim; sprung
or misaligned doors or their openings; worn, cracked, split, broken or leaking
weather-stripping; faulty window mechanisms; broken, cracked, missing glass,
mirrors or lights; faulty electronic systems, including on-board computers,
processors, sensors, controls, radios, stereos, and the like; faulty heating,
air conditioning or climate control systems; worn or faulty shock absorbers or
other suspension or steering parts, systems or mechanisms, excessively worn
tires; or any other condition that adversely affects the appearance or operating
condition of such BTF Truck, in each case other than any such condition that
would reasonably be considered to be normal wear and tear or otherwise de
minimis by a purchaser of such BTF Truck.
          13.2. Truck Special Damage Payments. (a) The Lessee will use its best
efforts to maintain the BTF Trucks in a manner such that no Truck Special Damage
Payments (as defined below) shall be due upon disposition of the BTF Trucks by
or for the benefit of the Lessor. Upon disposition of each BTF Truck leased
hereunder by or for the benefit of the Lessor, other than the sale of any BTF
Truck to the Lessee in accordance with the terms hereof, if such BTF Truck fails
to satisfy the Truck Turn-In Condition standard established pursuant to
Section 13.l, the Lessor will charge the Lessee for the amount that the
Administrator estimates in good faith to be the reduction in the saleable value
of such BTF Truck as a result of such failure to satisfy the Truck Turn-In
Condition Standard (any such amounts are referred to as the “Truck Special
Damage Payments”).
     (b) On each Distribution Date, the Lessee shall pay to the Lessor all Truck
Special Damage Payments that have accrued during the Related Month. The
obligation of the Lessee to pay Truck Special Damage Payments shall constitute
the sole remedy respecting the breach of its covenant contained in the first
sentence of Section 13.2(a). The provisions of this Section 13.2 will survive
the expiration or earlier termination of the Term.
     14. DISPOSITION PROCEDURE. The Lessee shall comply with the requirements of
law in connection with, among other things, the delivery of Certificates of
Title and documents of transfer signed as necessary, and signed odometer
statements to be submitted with the BTF Trucks upon any disposition thereof
pursuant to the terms hereof.
     15. ODOMETER DISCLOSURE REQUIREMENT. The Lessee agrees to comply with all
requirements of law with respect to BTF Trucks in connection with the transfer
of ownership by the Lessor of any BTF Truck, including, without limitation, the
submission of any required odometer disclosure statement at the time of any such
transfer of ownership.

12



--------------------------------------------------------------------------------



 



     16. GENERAL INDEMNITY.
     16.1. Indemnity by the Lessee and the Guarantor. The Lessee and the
Guarantor agree jointly and severally to indemnify and hold harmless the Lessor,
the Administrator and the Trustee and the Lessor’s, the Administrator’s and the
Trustee’s directors, officers, stockholders, agents and employees (collectively,
the “Indemnified Persons”), on a net after-tax basis against any and all claims,
demands and liabilities of whatsoever nature and all costs and expenses relating
to or in any way arising out of:
     16.1.1. the ordering, delivery, acquisition, title on acquisition,
rejection, installation, possession, titling, retitling, registration,
re-registration, custody by the Lessee or the Guarantor of title and
registration documents, use, non-use, misuse, operation, deficiency, defect,
transportation, repair, control or disposition of any BTF Truck leased hereunder
or to be leased hereunder pursuant to a request by the Lessee. The foregoing
shall include, without limitation, any liability (or any alleged liability) of
the Lessor to any third party arising out of any of the foregoing, including,
without limitation, all legal fees, costs and disbursements arising out of such
liability (or alleged liability);
     16.1.2. all (i) federal, state, county, municipal or foreign license,
qualification, registration, franchise, sales, use, gross receipts, ad valorem,
business, property (real or personal), excise, motor vehicle, and occupation
fees and taxes, and all federal, state and local income taxes, and penalties and
interest thereon, and all other taxes, fees and assessments of any kind
whatsoever whether assessed, levied against or payable by the Lessor or
otherwise, with respect to any BTF Truck leased hereunder or the acquisition,
purchase, sale, rental, delivery, use, operation, control, ownership or
disposition of any such BTF Truck or measured in any way by the value thereof or
by the business of, investment in, ownership by the Lessor with respect thereto
and (ii) documentary, stamp, filing, recording, mortgage or other taxes, if any,
which may be payable by the Lessor in connection with this Agreement or any
other Related Documents; provided, however, that the following taxes are
excluded from the indemnity provided in clauses (i) and (ii) above:
     (i) any tax on, based on, with respect to, or measured by net income
(including federal alternative minimum tax), other than any taxes or other
charges which may be imposed as a result of any determination by a taxing
authority that the Lessor is not the owner for tax purposes of the BTF Trucks
leased hereunder or that this Agreement is not a “true lease” for tax purposes
or that depreciation deductions that would be available to the owner of such BTF
Trucks are disallowed, or that the Lessor is not entitled to include the full
purchase price for any such BTF Truck in basis including any amounts payable in
respect of interest charges, additions to tax and penalties that may be imposed,
and all attorneys and accountants fees and expenses and all other fees and
expenses that may be incurred in defending against or contesting any such
determination;
     (ii) any withholding tax imposed by the United States federal government
other than such a tax imposed as a result of a change in law enacted (includ-

13



--------------------------------------------------------------------------------



 



ing new interpretations thereof), adopted or promulgated after the Initial
Closing Date or, if later, the date the Trustee acquires its interest (A) in the
BTF Trucks leased hereunder, (B) the Indenture, (C) the Assignment Agreements,
or (D) any other related operative documents that causes it to be an Indemnified
Person hereunder unless such a tax is enacted, adopted or promulgated as a tax
in lieu of, or in substitution for a tax not otherwise indemnifiable hereunder;
     (iii) any tax with respect to any BTF Truck leased by the Lessee hereunder
or any transaction relating to such BTF Truck to the extent it covers any period
beginning after the earlier of (A) the discharge in full of the Lessee’s
obligation to pay Monthly Base Rent, Supplemental Rent and any other amount
payable hereunder with respect to such BTF Truck or (B) the expiration or other
termination of this Agreement with respect to such BTF Truck, unless such tax
accrues in respect of any period during which the Lessee holds over such BTF
Truck; and
     (iv) any tax that is imposed on an Indemnified Person or any of its
Affiliates, to the extent that such tax results from the willful misconduct or
gross negligence of such Indemnified Person or such Affiliates;
     16.1.3. any violation by the Lessee or the Guarantor of this Agreement or
of any Related Documents to which the Lessee or the Guarantor is a party or by
which it is bound or of any laws, rules, regulations, orders, writs,
injunctions, decrees, consents, approvals, exemptions, authorizations, licenses
and withholdings of objecting of any governmental or public body or authority
and all other requirements having the force of law applicable at any time to any
BTF Truck leased hereunder or any action or transaction by the Lessee or the
Guarantor with respect thereto or pursuant to this Agreement;
     16.1.4. all out of pocket costs of the Lessor (including the fees and out
of pocket expenses of counsel for the Lessor) in connection with the execution,
delivery and performance of this Agreement and the other Related Documents;
     16.1.5. all out of pocket costs and expenses (including reasonable
attorneys’ fees and legal expenses) incurred by the Lessor or the Trustee in
connection with the administration, enforcement, waiver or amendment of this
Agreement and any other Related Documents and all indemnification obligations of
the Lessor under the Related Documents; and
     16.1.6. all costs, fees, expenses, damages and liabilities (including,
without limitation, the fees and out of pocket expenses of counsel) in
connection with, or arising out of, any claim made by any third party against
the Lessor for any reason.
If the Lessor shall actually receive any tax benefit (whether by way of offset,
credit, deduction, refund or otherwise) not already taken into account in
calculating the net after-tax basis for such payment as a result of the payment
of any tax indemnified pursuant to this Section 16 or in connection with the
circumstances giving rise, to the imposition of

14



--------------------------------------------------------------------------------



 



such tax, such tax benefit shall be used to offset any indemnity payment owed
pursuant to this Section 16 or shall be paid to the Lessee or the Guarantor, as
applicable (but only to the extent of any prior indemnity payments actually made
pursuant to this Section 16 and only after the Lessor shall actually receive
such tax benefits), provided, however, that no such payment to the Lessee or the
Guarantor, as applicable, shall be made while any Lease Event of Default shall
have occurred and be continuing.
          16.2. Reimbursement Obligation by the Lessee and the Guarantor. The
Lessee and the Guarantor shall forthwith upon demand reimburse the Lessor or the
relevant Indemnified Person for any sum or sums expended with respect to any of
the foregoing; provided, however, that, if so requested by the Lessee or the
Guarantor, the Lessor shall submit to the Lessee or the Guarantor, as
applicable, a statement documenting any such demand for reimbursement or
prepayment. To the extent that the Lessee or the Guarantor in fact indemnifies
the Lessor under the indemnity provisions of this Agreement, the Lessee or the
Guarantor, as applicable, shall be subrogated to the Lessor’s rights in the
affected transaction and shall have a right to determine the settlement of
claims therein. The foregoing indemnity as contained in this Section 16 shall
survive the expiration or earlier termination of this Agreement or any lease of
any BTF Truck hereunder.
          16.3. Defense of Claims. The Lessor agrees to notify the Lessee of any
claim made against it for which the Lessee may be liable pursuant to this
Section 16 and, if the Lessee requests, to contest or allow the Lessee to
contest such claim. If any Lease Event of Default shall have occurred and be
continuing, no contest shall be required, and any contest which has begun shall
not be required to be continued to be pursued, unless arrangements to secure the
payment of the Lessee’s obligations pursuant to this Section 16 hereunder have
been made and such arrangements are reasonably satisfactory to the Lessor. The
Lessor shall not settle any such claim without the Lessee’s consent, which
consent shall not be unreasonably withheld. Defense of any claim referred to in
this Section 16 for which indemnity may be required shall, at the option and
request of the Indemnified Person, be conducted by the Lessee or the Guarantor,
as applicable. The Lessee or the Guarantor, as the case may be, will inform the
Indemnified Person of any such claim and of the defense thereof and will provide
copies of material documents relating to any such claim or defense to such
Indemnified Person upon request. Such Indemnified Person may participate in any
such defense at its own expense; provided such participation does not interfere
with the Lessee’s or the Guarantor’s assertion of such claim or defense. The
Lessee and the Guarantor agree that no Indemnified Person will be liable to the
Lessee or the Guarantor, as applicable, for any claim caused directly or
indirectly by the inadequacy of any BTF Truck leased for any purpose or any
deficiency or defect therein or the use or maintenance thereof or any repairs,
servicing or adjustments thereto or any delay in providing or failing to provide
such repairs, servicing or adjustments or any interruption or loss of service or
use thereof or any loss of business, all of which shall be the risk and
responsibility of the Lessee or the Guarantor. The rights and indemnities of
each Indemnified Person hereunder are expressly made for the benefit of, and
will be enforceable by, each Indemnified Person notwithstanding the fact that
such Indemnified Person is either no longer a party to (or entitled to receive
the benefits of) this Agreement, or was not a party to (or entitled to receive
the benefits of) this Agreement at its outset. Except as otherwise set forth
herein, nothing herein shall be deemed to require the Lessee or the Guarantor to
indemnify the Lessor for any of the

15



--------------------------------------------------------------------------------



 



Lessor’s acts or omissions which constitute gross negligence or willful
misconduct. This general indemnity shall not affect any claims of the type
discussed above which the Lessee or the Guarantor may have against the
manufacturer.
     17. ASSIGNMENT.
          17.1. Right of the Lessor to Assign this Agreement. The Lessor shall
have the right to finance the acquisition and ownership of the BTF Trucks by
selling or assigning, in whole or in part, its right, title and interest in this
Agreement, including, without limitation, in moneys due from the Lessee, the
Guarantor and any third party under this Agreement; provided, however, that any
such sale or assignment shall be subject to the rights and interest of the
Lessee in the BTF Trucks, including but not limited to the Lessee’s right of
quiet and peaceful possession of the BTF Trucks as set forth in Section 9
hereof, and under this Agreement.
          17.2. Limitations on the Right of the Lessee to Assign this Agreement.
The Lessee agrees that it shall not, without prior written consent of the Lessor
and the consent of the Required Noteholders of each Series of Notes Outstanding,
assign this Agreement or any of its rights hereunder to any other party;
provided, however, that the Lessee may rent the BTF Trucks under the terms of
its normal daily rental programs. Any purported assignment in violation of this
Section 17.2 shall be void and of no force or effect. Nothing contained herein
shall be deemed to restrict the right of the Lessee to acquire or dispose of, by
purchase, lease, financing, or otherwise, motor vehicles that are not subject to
the provisions of this Agreement.
     18. DEFAULT AND REMEDIES THEREFOR.
          18.1. Events of Default. Any one or more of the following will
constitute an event of default (a “Lease Event of Default”) as that term is used
herein:
     18.1.1. there occurs a default in the payment of any portion of Monthly
Base Rent or Supplemental Rent and the continuance thereof for a period of five
Business Days;
     18.1.2. any unauthorized assignment or transfer of this Agreement by the
Lessee or the Guarantor occurs;
     18.1.3. the failure, in any material respect, of the Lessee and the
Guarantor to maintain, or cause to be maintained, insurance as required in
Section 5 or Section 26.3;
     18.1.4. the failure of the Lessee and the Guarantor to observe or perform
any other covenant, condition, agreement or provision hereof, including, but not
limited to, usage, and maintenance, and such default continues for more than
30 days after the date the Lessee or Guarantor has actual knowledge of such
default or written notice thereof is delivered by the Lessor or the Trustee to
the Lessee or the Guarantor;
     18.1.5. if any representation or warranty made by the Lessee or the
Guarantor herein is inaccurate or incorrect or is breached or is false or
misleading in any material respect as of the date of the making thereof or any
schedule, certificate, financial state-

16



--------------------------------------------------------------------------------



 



ment, report, notice, or other writing furnished by or on behalf of the Lessee
or the Guarantor to the Lessor or the Trustee is false or misleading in any
material respect on the date as of which the facts therein set forth are stated
or certified, and the circumstance or condition in respect of which such
representation, warranty or writing was inaccurate, incorrect, breached, false
or misleading in any material respect, as the case may be, shall not have been
eliminated or otherwise cured for 30 days after the earlier of (x) the date of
the receipt of written notice thereof from the Lessor or the Trustee to the
Guarantor or the Lessee and (y) the date the Guarantor or the Lessee learns of
such circumstance or condition;
     18.1.6. an Event of Bankruptcy occurs with respect to the Lessee, the
Guarantor, the Administrator or BRAC;
     18.1.7. any Change in Control of the Lessee, the Guarantor, or BRAC without
the approval of the Requisite Investors.
     18.1.8. the Pension Benefit Guaranty Corporation or the Internal Revenue
Service shall have filed notice of one or more liens against the Lessee (unless
such lien does not purport to cover the Collateral or any amount payable under
the Leases), and, in the case of notice filed by the Internal Revenue Service,
such notice shall have remained in effect for more than 30 days unless, prior to
the expiration of such period, the Lessee shall have provided the Lessor with a
bond in an amount at least equal to the amount of such lien or, in the case of
any such lien in an amount less than $1,000,000, the Lessee shall have
established to the reasonable satisfaction of the Lessor that such lien is being
contested in good faith and that adequate reserves have been established in
respect of the claim giving rise to such lien.
          18.2. Effect of Lease Event of Default or Liquidation Event of
Default. If any Lease Event of Default described in Section 18 or any
Liquidation Event of Default shall occur, the Lessor, acting at the direction of
the Trustee may terminate this Agreement and then (x) any accrued and unpaid
Monthly Base Rent, Supplemental Rent and all other charges and payments accrued
but unpaid under this Agreement (calculated as if the full amount of interest on
the Notes was then due and payable in full) shall, automatically, without
further action by the Lessor or the Trustee, become immediately due and payable
and (y) the Lessee shall, at the request of the Lessor or the Trustee, return or
cause to be returned all BTF Trucks (and the Administrator shall deliver to the
Trustee the Certificates of Title relating thereto) to the Lessor or the
Trustee.
          18.3. Rights of Lessor Upon Lease Event of Default, Limited
Liquidation Event of Default or Liquidation Event of Default. If a Lease Event
of Default, Limited Liquidation Event of Default or Liquidation Event of Default
shall occur, then the Lessor or the Trustee at its option may:
     (i) Proceed by appropriate court action or actions, either at law or in
equity, to enforce performance by the Lessee or the Guarantor of the applicable
covenants and terms of this Agreement or to recover damages for the breach
hereof calculated in accordance with Section 18.5; or

17



--------------------------------------------------------------------------------



 



     (ii) By notice in writing to the Lessee, terminate this Agreement in its
entirety and/or the right of possession hereunder of the Lessee of the BTF
Trucks, and the Lessor or the Trustee may direct delivery by the Lessee or the
Guarantor of documents of title to the BTF Trucks, whereupon all rights and
interests of the Lessee or the Guarantor to the BTF Trucks will cease and
terminate and the Guarantor will remain liable hereunder as herein provided,
provided, however, that their liability will be calculated in accordance with
Section 18.5); and thereupon, the Lessor or the Trustee or its agents may
peaceably enter upon the premises of the Lessee or other premises where the BTF
Trucks may be located and take possession of them and thenceforth hold, possess
and enjoy the same free from any right of the Lessee or the Guarantor, or their
successors or assigns, to use the BTF Trucks for any purpose whatsoever, and the
Lessor will, nevertheless, have a right to recover from the Lessee or the
Guarantor any and all amounts which under the terms of this Section 18.3 (as
limited by Section 18.5 of this Agreement) as may be then due. The Lessor will
provide the Lessee with written notice of the place and time of any sale of BTF
Trucks at least five days prior to the proposed sale, which shall be deemed
commercially reasonable, and the Lessee may purchase such BTF Truck(s) at the
sale. Each and every power and remedy hereby specifically given to the Lessor
and the Trustee will be in addition to every other power and remedy hereby
specifically given to the Lessor or the Trustee or now or hereafter existing at
law, in equity or in bankruptcy and each and every power and remedy may be
exercised from time to time and simultaneously and as often and in such order as
may be deemed expedient by the Lessor or the Trustee; provided, however, that
the measure of damages recoverable against the Lessee and the Guarantor will in
any case be calculated in accordance with Section 18.5. All such powers and
remedies will be cumulative, and the exercise of one will not be deemed a waiver
of the right to exercise any other or others. No delay or omission of the Lessor
in the exercise of any such power or remedy and no renewal or extension of any
payments due hereunder will impair any such power or remedy or will be construed
to be a waiver of any default or any acquiescence therein. Any extension of time
for payment hereunder or other indulgence duly granted to the Lessee or the
Guarantor will not otherwise alter or affect the Lessor’s rights or the
obligations hereunder of the Lessee and the Guarantor. The Lessor’s acceptance
of any payment after it will have become due hereunder will not be deemed to
alter or affect the Lessor’s or the Trustee’s rights hereunder with respect to
any subsequent payments or defaults therein; or
     (iii) By notice in writing to the Lessee, terminate the Power of Attorney.
     18.4. Rights of Trustee Upon Liquidation Event of Default, Limited
Liquidation Event of Default and Non-Performance of Certain Covenants.
     (i) If a Liquidation Event of Default or a Limited Liquidation Event of
Default shall have occurred and be continuing, the Lessor and the Trustee, to
the extent provided in the Indenture, shall have the rights against the
Guarantor, the Lessee, and the Collateral provided in the Indenture, including
the right to take possession of all or a portion of the BTF Trucks immediately
from the Lessee.

18



--------------------------------------------------------------------------------



 



     (ii) Upon a default in the performance (after giving effect to any
applicable grace periods provided herein) by the Guarantor or the Lessee of its
obligations hereunder to keep the BTF Trucks free of Liens (other than Permitted
Liens) and to maintain the Trustee’s first priority perfected security interest
in the Collateral, the Lessor or the Trustee shall have the right to take
actions reasonably necessary to correct such default with respect to the subject
BTF Trucks including the execution of UCC financing statements with respect to
general intangibles and the completion of Vehicle Perfection and Documentation
Requirements on behalf of the Guarantor or the Lessee as applicable.
     (iii) Upon the occurrence of a Liquidation Event of Default or a Limited
Liquidation Event of Default, the Lessee shall dispose of the BTF Trucks in
accordance with the instructions of the Trustee. To the extent the Lessee fails
to so dispose of any BTF Trucks, the Trustee shall have the right to otherwise
dispose of such BTF Trucks. In addition, following the occurrence of a
Liquidation Event of Default or a Limited Liquidation Event of Default, the
Trustee shall have all of the rights, remedies, powers, privileges and claims
vis-à-vis the Guarantor or the Lessee, necessary or desirable to allow the
Trustee to exercise the rights, remedies, powers, privileges and claims set
forth in Sections 3.3 and 9.2 of the Base Indenture and each of the Guarantor
and the Lessee acknowledges that it has hereby granted to the Lessor all of the
rights, remedies, powers, privileges and claims granted by the Lessor to the
Trustee pursuant to Article 3 of the Base Indenture and that the Trustee may act
in lieu of the Lessor in the exercise of such rights, remedies, powers,
privileges and claims.
          18.5. Measure of Damages. If a Lease Event of Default, a Limited
Liquidation Event of Default or a Liquidation Event of Default occurs and the
Lessor or the Trustee exercises the remedies granted to the Lessor or the
Trustee under this Article 18, the amount that the Lessor shall be permitted to
recover shall be equal to:
     (i) all Monthly Base Rent, all Supplemental Rent and all other amounts due
and payable under this Agreement (calculated as provided in Section 18.2); plus
     (ii) any damages and expenses, including reasonable attorneys’ fees and
expenses (but excluding net after-tax losses of federal and state income tax
benefits to which the Lessor would otherwise be entitled as a result of this
Agreement), which the Lessor or the Trustee will have sustained by reason of the
Lease Event of Default, Limited Liquidation Event of Default or Liquidation
Event of Default, together with reasonable sums for such attorneys’ fees and
such expenses as will be expended or incurred in the seizure, storage, rental or
sale of the BTF Trucks or in the enforcement of any right or privilege hereunder
or in any consultation or action in such connection; plus
     (iii) interest on amounts due and unpaid under this Agreement at the
applicable Carrying Cost Interest Rate plus 1.0% from time to time computed from
the date of the Lease Event of Default, Limited Liquidation Event of Default or
Liquidation Event of Default or the date payments were originally due to the
Lessor under this Agreement or from the date of each expenditure by the Lessor
which is recoverable from the Lessee

19



--------------------------------------------------------------------------------



 



pursuant to this Section 18, as applicable, to and including the date payments
are made by the Lessee.
          18.6. Application of Proceeds. The proceeds of any sale or other
disposition pursuant to Section 18.2 or 18.3 shall be applied in the following
order: (i) to the reasonable costs and expenses incurred by the Lessor in
connection with such sale or disposition, including any reasonable costs
associated with repairing any BTF Trucks, and reasonable attorneys’ fees in
connection with the enforcement of this Agreement, (ii) to the payment of
outstanding Monthly Base Rent and Supplement Rent, (iii) to the payment of all
other amounts due hereunder, and (iv) any remaining amounts to the Lessor, or
such Person(s) as may be lawfully entitled thereto.
          18.7. Special Default. If on any Business Day, the Lessee or the
Guarantor obtains actual knowledge that a BTF Truck included in the Borrowing
Base is not titled in the name of BTF with the Trustee or a Nominee Titleholder
noted as the first lienholder on the Certificate of Title for such BTF Truck
(or, if such Business Day is on or before June 25, 2005, the Lessee or Guarantor
obtains actual knowledge that the Titling Procedures (with respect to any BTF
Truck for which an Oklahoma Certificate of Title has not been issued) have not
been properly satisfied with respect to any BTF Truck included in the Borrowing
Base), then the Lessee shall within three (3) Business Days make an application
(or correct its application, as the case may be) with the Oklahoma Tax
Commission (the “OTC”) or any Oklahoma motor vehicle license agent (“License
Agent”) to properly title such BTF Truck in the name of BTF with a lien in favor
of the Trustee (or a Nominee Titleholder, as the case may be). If the Lessee
fails to perform under the preceding sentence by the close of business on the
third Business Day after obtaining such knowledge, then the Lessee shall
promptly, but in no event later than three (3) Business Days thereafter, sell or
purchase any improperly titled BTF Vehicles (or any such BTF Truck which respect
to which the Titling Procedures have not been properly satisfied). If the
proceeds of the sale of any such BTF Vehicle are less than the applicable
Vehicle Purchase Price for such improperly titled BTF Truck, then the Lessee
shall pay to BTF an amount equal to such deficiency; provided that if the Lessee
purchases any such BTF Truck, it shall pay to the Lessor the applicable Vehicle
Purchase Price therefor.
     19. CERTIFICATION OF TRADE OR BUSINESS USE. The Lessee hereby warrants and
certifies, under penalties of perjury, that (i) it intends to use the BTF Trucks
which are subject to this Agreement in its trade or business and (ii) it has
been advised that it will not be treated as the owner of such BTF Trucks for
federal tax income purposes.
     20. SURVIVAL. In the event that, during the term of this Agreement, the
Lessee or the Guarantor becomes liable for the payment or reimbursement of any
obligations, claims or taxes pursuant to any provision hereof, such liability
will continue, notwithstanding the expiration or termination of this Agreement,
until all such amounts are paid or reimbursed by the Lessee or the Guarantor.
     21. TITLE. This is an agreement to lease only and title to BTF Trucks will
at all times remain in the Lessor’s name or in the name of a Nominee. Neither
the Lessee nor the Guarantor will have any rights or interest in BTF Trucks
whatsoever other than the right of possession and use as provided by this
Agreement.

20



--------------------------------------------------------------------------------



 



     22. GUARANTY.
          22.1. Guaranty. In order to induce the Lessor to execute and deliver
this Agreement and to lease BTF Trucks to the Lessee, and in consideration
thereof, the Guarantor hereby (i) unconditionally and irrevocably guarantees to
the Lessor the obligations of the Lessee to make any payments required to be
made by them under this Agreement, (ii) agrees to cause the Lessee to duly and
punctually perform and observe all of the terms, conditions, covenants,
agreements and indemnities of the Lessee under this Agreement and (iii) agrees
that, if for any reason whatsoever, the Lessee fails to so perform and observe
such terms, conditions, covenants, agreements and indemnities, the Guarantor
will duly and punctually perform and observe the same (the obligations referred
to in clauses (i) through (iii) above are collectively referred to as the
“Guaranteed Obligations”). The liabilities and obligations of the Guarantor
under the guaranty contained in this Section 22 (this “Guaranty”) will be
absolute and unconditional under all circumstances. This Guaranty shall be a
guaranty of payment and performance and not merely of collection, and the
Guarantor hereby agrees that it shall not be required that the Lessor or the
Trustee assert or enforce any rights against the Lessee or any other person
before or as a condition to the obligations of the Guarantor pursuant to this
Guaranty.
          22.2. Scope of Guarantor’s Liability. The Guarantor’s obligations
hereunder are independent of the obligations of the Lessee, any other guarantor
or any other Person, and the Lessor may enforce any of its rights hereunder
independently of any other right or remedy that the Lessor may at any time hold
with respect to this Agreement or any security or other guaranty therefor.
Without limiting the generality of the foregoing, the Lessor may bring a
separate action against the Guarantor without first proceeding against the
Lessee, any other guarantor or any other Person, or any security held by the
Lessor, and regardless of whether the Lessee or any other guarantor or any other
Person is joined in any such action. The Guarantor’s liability hereunder shall
at all times remain effective with respect to the full amount due from the
Lessee hereunder, notwithstanding any limitations on the liability of the Lessee
to the Lessor contained in any of the Related Documents or elsewhere. The
Lessor’s rights hereunder shall not be exhausted by any action taken by the
Lessor until all Guaranteed Obligations have been fully paid and performed. The
liability of the Guarantor hereunder shall be reinstated and revived, and the
rights of the Lessor shall continue, with respect to any amount at any time paid
on account of the Guaranteed Obligations which shall thereafter be required to
be restored or returned by the Lessor upon the bankruptcy, insolvency or
reorganization of the Lessee, any other guarantor or any other Person, or
otherwise, all as though such amount had not been paid.
          22.3. Lessor’s Right to Amend this Agreement, Etc. The Guarantor
hereby authorizes the Lessor, at any time and from time to time without notice
and without affecting the liability of the Guarantor hereunder, to: (a) alter
the terms of all or any part of the Guaranteed Obligations and any security and
guaranties therefor including without limitation modification of times for
payment and rates of interest; (b) accept new or additional instruments,
documents, agreements, security or guaranties in connection with all or any part
of the Guaranteed Obligations; (c) accept partial payments on the Guaranteed
Obligations; (d) waive, release, reconvey, terminate, abandon, subordinate,
exchange, substitute, transfer, compound, compromise, liquidate and enforce all
or any part of the Guaranteed Obligations and any security or guaranties
therefor, and apply any such security and direct the order or manner of sale
thereof

21



--------------------------------------------------------------------------------



 



(and bid and purchase at any such sale), as the Lessor in its discretion may
determine; (e) release the Lessee, any other guarantor or any other Person from
any personal liability with respect to all or any part of the Guaranteed
Obligations; and (f) assign its rights under this Guaranty in whole or in part.
     22.4. Waiver of Certain Rights by Guarantor. The Guarantor hereby waives
each of the following to the fullest extent allowed by law:
     (a) all statutes of limitation as a defense to any action brought by the
Lessor against the Guarantor;
     (b) any defense based upon:
     (i) the unenforceability or invalidity of all or any part of the Guaranteed
Obligations or any security or other guaranty for the Guaranteed Obligations or
the lack of perfection or failure of priority of any security for the Guaranteed
Obligations;
     (ii) any act or omission of the Lessor or any other Person that directly or
indirectly results in the discharge or release of the Lessee or any other Person
or any of the Guaranteed Obligations or any security therefor; or
     (iii) any disability or any other defense of the Lessee or any other Person
with respect to the Guaranteed Obligations, whether consensual or arising by
operation of law or any bankruptcy, insolvency or debtor-relief proceeding, or
from any other cause;
     (c) any right (whether now or hereafter existing) to require the Lessor, as
a condition to the enforcement of this Guaranty, to:
     (i) accelerate the Guaranteed Obligations;
     (ii) give notice to the Guarantor of the terms, time and place of any
public or private sale of any security for the Guaranteed Obligations; or
     (iii) proceed against the Lessee, any other guarantor or any other Person,
or proceed against or exhaust any security for the Guaranteed Obligations;
     (d) all rights of subrogation, all rights to enforce any remedy that the
Lessor now or hereafter has against the Lessee or any other Person, and any
benefit of, and right to participate in, any security now or hereafter held by
the Lessor with respect to the Guaranteed Obligations;
     (e) presentment, demand, protest and notice of any kind, including without
limitation notices of default and notice of acceptance of this Guaranty;

22



--------------------------------------------------------------------------------



 



     (f) all suretyship defenses and rights of every nature otherwise available
under New York law and the laws of any other jurisdiction; and
     (g) all other rights and defenses the assertion or exercise of which would
in any way diminish the liability of the Guarantor hereunder.
          22.5. Guarantor to Pay Lessor’s Expenses. The Guarantor agrees to pay
to the Lessor, on demand, all costs and expenses, including attorneys’ and other
professional and paraprofessional fees, incurred by the Lessor in exercising any
right, power or remedy conferred by this Guaranty, or in the enforcement of this
Guaranty, whether or not any action is filed in connection therewith. Until paid
to the Lessor, such amounts shall bear interest, commencing with the Lessor’s
demand therefor, at the Carrying Cost Interest Rate plus 2.0%.
          22.6. Reinstatement. This Guaranty shall continue to be effective or
be reinstated, as the case may be, if at any time payment of any of the amounts
payable by the Lessee under this Agreement is rescinded or must otherwise be
restored or returned by the Lessor, upon an event of bankruptcy, dissolution,
liquidation or reorganization of the Lessee or the Guarantor or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Lessee or the Guarantor or any substantial
part of their respective property, or otherwise, all as though such payment had
not been made.
          22.7. Pari Passu Indebtedness. The Guarantor (i) represents and
warrants that, as of the date hereof, the obligations of the Guarantor under
this Guaranty will rank pari passu with any existing unsecured indebtedness of
the Guarantor and (ii) covenants and agrees that from and after the date hereof
the obligations of the Guarantor under this Guaranty will rank pari passu with
any unsecured indebtedness of the Guarantor incurred after the date hereof.
     23. RIGHTS OF LESSOR ASSIGNED. Notwithstanding anything to the contrary
contained in this Agreement, each of the Lessee and the Guarantor acknowledges
that the Lessor has assigned all of its rights under this Agreement to the
Trustee pursuant to the Indenture. Accordingly, each of the Lessee and the
Guarantor agrees that:
     (i) Subject to the terms of the Indenture, the Trustee shall have all the
rights, powers, privileges and remedies of the Lessor hereunder and the
obligations of the Guarantor and of the Lessee hereunder (including with respect
to the payment of Monthly Base Rent, Supplemental Rent and all other amounts
payable hereunder) shall not be subject to any claim or defense which the
Guarantor or the Lessee may have against the Lessor or, in the case of the
Guarantor, the Lessee (other than the defense of payment actually made) and
shall be absolute and unconditional and shall not be subject to any abatement,
setoff, counterclaim, deduction or reduction for any reason whatsoever.
Specifically, each of the Lessee and the Guarantor agrees that, upon the
occurrence of a Lease Event of Default, a Limited Liquidation Event of Default
or a Liquidation Event of Default, the Trustee may exercise (for and on behalf
of the Lessor) any right or remedy against the Lessee or the Guarantor provided
for herein and neither the Lessee nor the Guarantor will interpose as a defense
that such claim should have been asserted by the Lessor;

23



--------------------------------------------------------------------------------



 



     (ii) Upon the delivery by the Trustee of any notice to the Lessee or the
Guarantor stating that a Lease Event of Default, a Limited Liquidation Event of
Default or a Liquidation Event of Default has occurred, the Lessee or the
Guarantor, as the case may be, will, if so requested by the Trustee, treat the
Trustee or the Trustee’s designee for all purposes as the Lessor hereunder and
in all respects comply with all obligations under this Agreement that are
asserted by the Trustee as the successor to the Lessor hereunder, irrespective
of whether the Lessee or the Guarantor has received any such notice from the
Lessor; provided, however, that the Trustee shall in no event be liable to the
Lessee for any action taken by it in its capacity as successor to the Lessor
other than actions that constitute negligence or willful misconduct;
     (iii) Each of the Lessee and the Guarantor acknowledges that pursuant to
the Indenture the Lessor has irrevocably authorized and directed the Lessee or
the Guarantor to, and the Lessee and the Guarantor shall, make payments of
Monthly Base Rent and Supplemental Rent hereunder (and any other payments
hereunder) directly to the Trustee for deposit in the Collection Account
established by the Trustee for receipt of such payments pursuant to the
Indenture and such payments shall discharge the obligation of the Lessee and the
Guarantor to the Lessor hereunder to the extent of such payments. Upon written
notice to the Lessee or the Guarantor of a sale or assignment by the Trustee of
its right, title and interest in moneys due under this Agreement to a successor
Trustee, the Lessee or the Guarantor, as the case may be, shall thereafter make
payments of all Monthly Base Rent and Supplemental Rent (and any other payments
hereunder) to the party specified in such notice;
     (iv) Upon request made by the Trustee at any time, each of the Lessee and
the Guarantor shall take such actions as are requested by the Trustee to assist
the Trustee in maintaining the Trustee’s first priority perfected security
interest in this Agreement, the BTF Trucks, the Certificates of Title with
respect thereto and any other Collateral; and
     (v) In the event that the Indenture terminates and all obligations owing
under the Indenture have been paid in full, the Lessor shall have all rights
under this Agreement previously assigned to the Trustee.
     24. MODIFICATION AND SEVERABILITY. The terms of this Agreement will not be
waived, altered, modified, amended, supplemented or terminated in any manner
whatsoever unless the same shall be in writing and signed and delivered by the
Lessor, the Guarantor and the Lessee and consented to in writing by the Trustee
and by the Required Noteholders of each Series of Notes Outstanding. If any part
of this Agreement is not valid or enforceable according to law, all other parts
will remain enforceable.
     25. CERTAIN REPRESENTATIONS AND WARRANTIES. The Lessee represents and
warrants to the Lessor and the Trustee as to itself, and the Guarantor
represents and warrants to the Lessor and the Trustee as to itself and as to the
Lessee, that as of the date hereof and as of each Series Closing Date:
          25.1. Organization; Ownership; Power; Qualification. Each of the
Guarantor and the Lessee is (i) a corporation duly organized, validly existing
and in good standing under the

24



--------------------------------------------------------------------------------



 



laws of the jurisdiction of its incorporation, (ii) has the corporate power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted, and (iii) is duly qualified, in good
standing and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its businesses requires such
qualification or authorization.
          25.2. Authorization; Enforceability. Each of the Guarantor and the
Lessee has the corporate power and has taken all necessary corporate action to
authorize it to execute, deliver and perform this Agreement and each of the
other Related Documents to which it is a party in accordance with their
respective terms, and to consummate the transactions contemplated hereby and
thereby. This Agreement has been duly executed and delivered by the Guarantor
and the Lessee and is, and each of the other Related Documents to which the
Guarantor or the Lessee is a party is, a legal, valid and binding obligation of
the Guarantor and the Lessee, enforceable in accordance with its terms.
          25.3. Compliance. The execution, delivery and performance, in
accordance with their respective terms, by the Guarantor and the Lessee of this
Agreement and each of the other Related Documents to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, do not and
will not (i) require any consent, approval, authorization or registration not
already obtained or effected, (ii) violate any applicable law with respect to
the Guarantor or the Lessee which violation could result in a Material Adverse
Effect, (iii) conflict with, result in a breach of, or constitute a default
under the certificate or articles of incorporation or by-laws, as amended, of
the Guarantor or the Lessee, (iv) conflict with, result in a breach of, or
constitute a default under any indenture, agreement, or other instrument to
which the Guarantor or the Lessee is a party or by which its properties may be
bound or (v) result in or require the creation or imposition of any Lien upon or
with respect to any property now owned or hereafter acquired by the Lessee.
          25.4. Financial Information; Financial Condition. All balance sheets,
all statements of operations, of shareholders’ equity and of cash flow, and
other financial data (other than projections) which have been or shall hereafter
be furnished to the Lessor, the Trustee or any Noteholder for the purposes of or
in connection with this Agreement or the Related Documents have been and, except
as noted therein, will be prepared in accordance with GAAP and do and will
present fairly the financial condition of the entities involved as of the dates
thereof and the results of their operations for the periods covered thereby.
Such financial data include the following financial statements and reports which
have been furnished to the Lessor, the Noteholders and the Trustee on or prior
to the date hereof or such Closing Date:
     (i) the audited consolidated financial statements consisting of a statement
of financial position of the Guarantor and its consolidated subsidiaries as of
December 31, 2005, and the related statements of operations, stockholder’s
equity and cash flows of the Guarantor and its consolidated subsidiaries for the
year ended December 31, 2005; and
     (ii) the unaudited consolidated financial statements consisting of a
statement of financial position of the Guarantor and its consolidated
subsidiaries as of March 31,

25



--------------------------------------------------------------------------------



 



2006, and the related statements of operations, stockholder’s equity and cash
flows of the Guarantor and its consolidated subsidiaries for the three months
ended March 31, 2006;
          25.5. Litigation. Except as set forth in Schedule 25.5 hereto and
except for claims as to which an insurer has admitted coverage in writing and
which are fully covered by insurance provided by a Person who is not an
Affiliate of BTR and for which adequate reserves have been set aside in
accordance with GAAP, no claims, litigation (including, without limitation,
derivative actions), arbitration, governmental investigation or proceeding or
inquiry is pending or, to the best of the Guarantor’s or the Lessee’s knowledge,
threatened against the Guarantor or the Lessee which would, if adversely
determined, have a Material Adverse Effect.
          25.6. Liens. The BTF Trucks and other Collateral are free and clear of
all Liens other than (i) Permitted Liens and (ii) Liens in favor of the Trustee.
The Trustee has obtained, and shall continue to obtain, for the benefit of the
Secured Parties pursuant to the Indenture, a first priority perfected Lien on
all BTF Trucks leased hereunder. All Vehicle Perfection and Documentation
Requirements with respect to all BTF Trucks on or after the date hereof have and
shall continue to be satisfied.
          25.7. Employee Benefit Plans. (a) During the 12 consecutive month
period prior to the date hereof and of each Series Closing Date: (i) no steps
have been taken by the Guarantor, the Lessee or any member of the Controlled
Group, or to the knowledge of the Guarantor, by any Person, to terminate any
Pension Plan; and (ii) no contribution failure has occurred with respect to any
Pension Plan maintained by the Guarantor, the Lessee or any member of the
Controlled Group sufficient to give rise to a Lien under Section 302(f)(l) of
ERISA in connection with such Pension Plan; and (b) no condition exists or event
or transaction has occurred with respect to any Pension Plan which could
reasonably be expected to result in the incurrence by the Guarantor or the
Lessee or any member of the Controlled Group of liabilities, fines or penalties
in an amount that could have a Material Adverse Effect, and (c) neither
Guarantor nor the Lessee has any material contingent liability with respect to
any post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in Subtitle B of Part 6 of Title 1 of ERISA and
liability which would have a Material Adverse Effect.
          25.8. Investment Company Act. Neither the Guarantor nor the Lessee is
an “investment company” or a company “controlled,” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended, and
neither the Guarantor nor the Lessee is subject to any other statute which would
impair or restrict its ability to perform its obligations under this Agreement
or the other Related Documents, and neither the entering into or performance by
the Guarantor or the Lessee of this Agreement violates any provision of such
Act.
          25.9. Regulations T, U and X. Neither the Guarantor nor the Lessee is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T, U and X of the Board of Governors of the Federal
Reserve System). None of the Guarantor, the Lessee, any Affiliates of any of
them or any Person acting on their behalf has taken or will take action to

26



--------------------------------------------------------------------------------



 



cause the execution, delivery or performance of this Agreement or the Notes, the
making or existence of the Notes or the use of proceeds of the Notes to violate
Regulation T, U, or X of the Board of Governors of the Federal Reserve System.
          25.10. Jurisdiction of Organization; Principal Places of Business
Locations. Schedule 25.10 lists each of the locations where each of the Lessee
and the Guarantor is organized, the Lessee’s and the Guarantor’s legal names and
each name under or by which the Lessee and the Guarantor conducts its business.
Except as set forth on Schedule 25.10 neither the Lessee nor the Guarantor has
maintained a principal place of business or a chief executive office other than
in , respectively, Parsippany, New Jersey and Denver, Colorado during the four
years preceding the date of this Agreement.
          25.11. Taxes. Each of the Guarantor and the Lessee has filed all tax
returns which have been required to be filed by it (except where the requirement
to file such return is subject to a valid extension or such failure relates to
returns which, in the aggregate, show taxes due in an amount of not more than
$500,000), and has paid or provided adequate reserves for the payment of all
taxes shown due on such returns or required to be paid as a condition to such
extension, as well as all payroll taxes and federal and state withholding taxes,
and all assessments payable by it that have become due, other than those that
are payable without penalty or are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established,
and are being maintained, in accordance with GAAP. As of the date hereof and as
of each Series Closing Date, to the best of the Guarantor’s or the Lessee’s
knowledge, there is no unresolved claim by a taxing authority concerning the
Guarantor’s or the Lessee’s tax liability for any period for which returns have
been filed or were due other than those contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established
and are being maintained in accordance with GAAP.
          25.12. Governmental Authorization. Each of the Guarantor and the
Lessee has all licenses, franchises, permits and other governmental
authorizations necessary for all businesses presently carried on by it
(including owning and leasing the real and personal property owned and leased by
it), except where failure to obtain such licenses, franchises, permits and other
governmental authorizations would not have a Material Adverse Effect.
          25.13. Compliance with Laws. Each of the Guarantor and the Lessee:
(i) is not in violation of any Requirement of Law, which violation would have a
Material Adverse Effect, and no such violation has been alleged, (ii) has filed
in a timely manner all reports, documents and other materials required to be
filed by it with any Governmental Authority (and the information contained in
each of such filings is true, correct and complete in all material respects),
except where failure to make such filings would not have a Material Adverse
Effect, and (iii) has retained all records and documents required to be retained
by it pursuant to any Requirement of Law, except where failure to retain such
records would not have a Material Adverse Effect.
          25.14. Eligible Trucks. Each BTF Truck is or will be, as the case may
be, on the BTF Lease Commencement Date with respect to such BTF Truck, an
Eligible Truck.

27



--------------------------------------------------------------------------------



 



          25.15. Supplemental Documents True and Correct. All information
contained in any other Supplemental Document which has been submitted, or which
may hereafter be submitted by the Lessee to the Lessor is, or will be, true,
correct and complete.
          25.16. Absence of Default. Each of the Guarantor and the Lessee is in
compliance with all of the provisions of its certificate or articles of
incorporation and by-laws and no event has occurred or failed to occur which has
not been remedied or waived, the occurrence or non-occurrence of which
constitutes, or with the passage of time or giving of notice or both would
constitute, (i) a Lease Event of Default or a Potential Lease Event of Default
or (ii) a default or event of default by the Guarantor or the Lessee under any
indenture, agreement or other instrument, or any judgment, decree or final order
to which the Guarantor or the Lessee is a party or by which the Guarantor or the
Lessee or any of their properties may be bound or affected. Neither the
Guarantor nor BRAC is liable in respect of any Indebtedness other than, in the
case of the Guarantor, any Indebtedness incurred by the Guarantor hereunder the
Indenture.
          25.17. Title to Assets. Each of the Guarantor and the Lessee has good,
legal and marketable title to, or a valid leasehold interest in, all of its
assets, except to the extent no Material Adverse Effect could result. None of
such properties or assets is subject to any Liens, except, in the case of the
Lessee, for Permitted Encumbrances. Except, in the case of the Lessee, for
financing statements or other filings with respect to or evidencing Permitted
Encumbrances, no financing statement under the UCC of any state, application for
a Certificate of Title or certificate of ownership, or other filing which names
the Guarantor or the Lessee as debtor or which covers or purports to cover any
of the assets of the Guarantor or the Lessee is on file in any state or other
jurisdiction, and neither the Guarantor nor the Lessee has signed any such
financing statement, application or instrument authorizing any secured party or
creditor of such Person thereunder to file any such financing statement,
application or filing other than, in the case of the Lessee, with respect to
Permitted Encumbrances and except, in the case of the Lessee, to the extent no
Material Adverse Effect could result.
          25.18. Burdensome Provisions. Neither the Guarantor nor the Lessee is
a party to or bound by any Contractual Obligation that could have a Material
Adverse Effect.
          25.19. No Adverse Change. Since March 31, 2006, (x) no material
adverse change in the business, assets, liabilities, financial condition,
results of operations or business prospects of the Guarantor or the Lessee has
occurred, and (y) no event has occurred or failed to occur, which has had or may
have, either alone or in conjunction with all other such events and failures, a
Material Adverse Effect.
          25.20. No Adverse Fact. No fact or circumstance is known to the
Guarantor or the Lessee, as of the date hereof or as of such Closing Date,
which, either alone or in conjunction with all other such facts and
circumstances, has had or might in the future have (so far as the Guarantor or
the Lessee can foresee) a Material Adverse Effect.
          25.21. Accuracy of Information. All data, certificates, reports,
statements, Opinions of Counsel, documents and other information furnished to
the Lessor, any Noteholder or the Trustee by or on behalf of the Guarantor or
the Lessee pursuant to any provision of any

28



--------------------------------------------------------------------------------



 



Related Document, or in connection with or pursuant to any amendment or
modification of, or waiver under, any Related Document, shall, at the time the
same are so furnished, (i) be complete and correct in all material respects to
the extent necessary to give the Lessor, such Noteholder or the Trustee, as the
case may be, true and accurate knowledge of the subject matter thereof, (ii) not
contain any untrue statement of a material fact, and (iii) not omit to state a
material fact necessary in order to make the statements contained therein (in
light of the circumstances in which they were made) not misleading, and the
furnishing of the same to the Lessor, such Noteholder or the Trustee, as the
case may be, shall constitute a representation and warranty by the Guarantor and
the Lessee made on the date the same are furnished to the Lessor, such
Noteholder or the Trustee, as the case may be, to the effect specified in
clauses (i), (ii) and (iii).
          25.22. Solvency. Both before and after giving effect to the
transactions contemplated by this Agreement and the other Related Documents,
each of the Guarantor and the Lessee is solvent within the meaning of the
Bankruptcy Code and each of the Guarantor and the Lessee is not the subject of
any voluntary or involuntary case or proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy or insolvency law and no Event of Bankruptcy has occurred with
respect to the Guarantor or the Lessee.
     26. CERTAIN AFFIRMATIVE COVENANTS. Until the expiration or termination of
this Agreement, and thereafter until the obligations of the Lessee and the
Guarantor under this Agreement and the Related Documents are satisfied in full,
the Lessee covenants and agrees as to itself, and the Guarantor covenants and
agrees as to itself and as to the Lessee that, unless at any time the Lessor and
the Trustee shall otherwise expressly consent in writing, it will (and, in the
case of the Guarantor, will cause the Lessee to):
          26.1. Corporate Existence; Foreign Qualification. Do and cause to be
done at all times all things necessary to (i) maintain and preserve the
corporate existence of the Guarantor and the Lessee (it being understood that,
subject to Section 27.1, the Lessee shall remain a direct or indirect
Wholly-Owned Subsidiary of the Guarantor); (ii) be, and ensure that the Lessee
is, duly qualified to do business and in good standing as a foreign corporation
in each jurisdiction where the nature of its business makes such qualification
necessary and the failure to so qualify would have a Material Adverse Effect;
and (iii) comply with all Contractual Obligations and Requirements of Law
binding upon it and its Subsidiaries, except to the extent that the failure to
comply therewith would not, in the aggregate, have a Material Adverse Effect.
          26.2. Books, Records and Inspections. (i) Maintain complete and
accurate books and records with respect to the BTF Trucks leased under this
Agreement and (ii) permit any Person designated by the Lessor or the Trustee in
writing to visit and/or inspect any of the properties, corporate books and
financial records of the Guarantor and its Subsidiaries and to discuss its
affairs, finances and accounts with officers of the Guarantor and its
Subsidiaries, agents of the Guarantor and with the Guarantor’s independent
public accountants, all at such reasonable times and as often as the Lessor or
the Trustee may reasonably request.
          26.3. Insurance. Obtain and maintain with respect to all BTF Trucks
that are subject to this Agreement (a) vehicle liability insurance to the full
extent required by law and in

29



--------------------------------------------------------------------------------



 



any event not less than $500,000 per Person and $1,000,000 per occurrence,
(b) property damage insurance with a limit of $1,000,000 per occurrence, and
(c) excess coverage public liability insurance with a limit of not less than
$50,000,000 or the limit maintained from time to time by the Lessee at any time
hereafter, whichever is greater, with respect to all trucks and vans comprising
the Lessee’s truck rental fleet. The Lessor acknowledges and agrees that the
Lessee may, to the extent permitted by applicable law, self-insure for the first
$1,000,000 per occurrence, or a greater amount up to a maximum of $3,000,000,
with the consent of the Requisite Investors, per occurrence, of vehicle
liability and property damage which is otherwise required to be insured
hereunder. All such policies shall be from financially sound and reputable
insurers, shall name the Lessor and the Trustee as additional insured parties,
in the case of catastrophic physical damage insurance on such BTF Trucks, shall
name the Trustee as loss payee as its interest may appear and will provide that
the Lessor and the Trustee shall receive at least ten days’ prior written notice
of cancellation of such policies. The Lessee will notify promptly the Lessor and
the Trustee of any curtailment or cancellation of the Lessee’s right to
self-insure in any jurisdiction.
          26.4. Reporting Requirements. Furnish, or cause to be furnished to the
Lessor and the Trustee:
     (i) Annual Report. As soon as available and in any event within 100 days
after the end of each fiscal year thereafter, beginning with the fiscal year end
of December 31, 2006, (A) the audited consolidated balance sheet of ABCR and its
consolidated subsidiaries as at the end of, and the related consolidated
statements of income, shareholders’ equity and cash flows for such year, and the
corresponding figures as at the end of, and for, the preceding fiscal year,
accompanied by an opinion of Deloitte & Touche LLP or such other independent
certified public accountants of recognized standing as shall be retained by
ABCR, which report and opinion shall be prepared in accordance with generally
accepted auditing standards relating to reporting (the “ABCR Financial
Statements”), including, Supplemental Combined Statement of Income Information
and Supplemental Combined Balance Sheet Information as at the end of, and for,
such fiscal year together with an opinion of Deloitte & Touche LLP stating that
while such supplemental information is unaudited, such information has been
subjected to the auditing procedures applied in its audit of the ABCR Financial
Statements and, in their opinion, are fairly stated in all material respects
when considered in relation to ABCR’s basic financial statements taken as a
whole, and (B) unaudited combined financial statements consisting of a statement
of financial position of BTR and its subsidiaries as of the end of such fiscal
year and a statement of operations, stockholders’ equity and cash flows of BTR
and its subsidiaries for such fiscal year, certified by a senior financial
officer of BTR as having been prepared in accordance with GAAP (except as
otherwise noted therein).
     (ii) Quarterly Statements. As soon as available and in any event within 55
days after the end of each of the first three quarters of each fiscal year,
beginning with the end of the first quarter March 31, 2007, of the Guarantor,
unaudited financial statements consisting of a combined statement of financial
position of the Guarantor and its Subsidiaries as of the end of such quarter and
a statement of operations, stockholders’

30



--------------------------------------------------------------------------------



 



equity and cash flows of the Guarantor and its Subsidiaries for each such
quarter, setting forth in comparative form the corresponding figures for the
corresponding periods of the preceding fiscal year beginning with the quarterly
statements for the first quarter ending March 31, 2008, all in reasonable detail
and certified (subject to year-end adjustments) by a senior financial officer of
the Guarantor as having been prepared in accordance with GAAP (except as
otherwise noted therein);
     (iii) Amortization Events and Lease Events of Default. As soon as possible
but in any event within two Business Days after the occurrence of any
Amortization Event, Potential Amortization Event, Lease Event of Default or
Potential Lease Event of Default, a written statement of an Authorized Officer
describing such event and the action that the Guarantor or the Lessee, as the
case may be, proposes to take with respect thereto;
     (iv) Reports. Promptly, from time to time, such information with respect to
the Lessee, the Guarantor, BTF or the BTF Trucks leased hereunder as the Lessor
may require to satisfy its reporting obligations pursuant to Section 4.1 of the
Base Indenture; and
     (v) Other. Promptly, from time to time, such other information, documents,
or reports respecting the BTF Trucks leased hereunder or the condition or
operations, financial or otherwise, of the Guarantor, the Lessee or the
Administrator as the Lessor or the Trustee may from time to time reasonably
request in order to protect the interests of the Lessor or the Trustee under or
as contemplated by this Agreement or any other Related Document.
          26.5. Payment of Taxes; Removal of Liens. Pay when due all taxes,
assessments, fees and governmental charges of any kind whatsoever that may be at
any time lawfully assessed or levied against or with respect to the Lessee, the
Guarantor or their respective property and assets or any interest thereon.
Notwithstanding the previous sentence, but subject in any case to the other
requirements hereof and of the Related Documents, neither the Lessee nor the
Guarantor shall be required to pay any tax, charge, assessment or imposition nor
to comply with any law, ordinance, rule, order, regulation or requirement so
long as the Lessee or the Guarantor shall contest, in good faith, the amount or
validity thereof, in an appropriate manner or by appropriate proceedings. Each
such contest shall be promptly prosecuted to final conclusion (subject to the
right of the Guarantor or the Lessee to settle any such contest).
          26.6. Business. The Lessee will engage only in businesses in
substantially the same or related fields as the businesses conducted on the date
hereof and such other lines of business, which, in the aggregate, do not
constitute a material part of the operations of the Lessee.
          26.7. Maintenance of Separate Existence. Each of the Guarantor and the
Lessee acknowledges its receipt of a copy of that certain opinion letter issued
by White & Case LLP dated the Initial Closing Date and addressing the issue of
substantive consolidation as it may relate to the Guarantor, the Lessee and the
Lessor. The Guarantor and the Lessee hereby agree to

31



--------------------------------------------------------------------------------



 



maintain in place all policies and procedures, and take and continue to take all
action, described in the factual assumptions set forth in such opinion letter
and relating to such Person.
          26.8. Maintenance of the BTF Trucks. Maintain and cause to be
maintained in good repair, working order and condition all of the BTF Trucks
leased in accordance with its ordinary business practices with respect to all
other vehicles owned or leased by it, except to the extent that any such failure
to comply with such requirements does not, in the aggregate, materially
adversely affect the interests of the Lessor under this Agreement or the
interests of the Secured Parties under the Indenture. From time to time the
Guarantor and the Lessee will make or cause to be made all appropriate repairs,
renewals and replacements with respect to the BTF Trucks. The Lessee shall
maintain good, legal and marketable title to, or a valid leasehold interest in,
all of its assets, free and clear of all Liens except for Permitted Liens, and
except to the extent sold or otherwise disposed of in accordance with this
Agreement or any of the other Related Documents, and except to the extent no
Material Adverse Effect could result. The Guarantor shall maintain, and shall
cause BRAC and BTR to maintain, good, legal and marketable title to, or a valid
leasehold interest, in all of their respective assets, free and clear of all
Liens except Permitted Liens.
          26.9. Accounting Methods, Financial Records. Maintain, and cause each
of its material Subsidiaries to maintain, a system of accounting and keep, and
cause each of its material Subsidiaries to keep, such records and books of
account (which shall be true and complete) as may be required or necessary to
permit the preparation of financial statements in accordance with GAAP.
          26.10. Disclosure to Auditors. Disclose, and cause each of its
material Subsidiaries to disclose, to its independent certified public
accountants in a timely manner all loss contingencies of a type requiring
disclosure to auditors under accounting standards promulgated by the Financial
Accounting Standards Board.
          26.11. Disposal of BTF Trucks. Dispose of the BTF Trucks leased by the
Lessee in accordance with Section 2.6(a) (unless the Lessee purchases such BTF
Truck in accordance with the terms of Section 2.5.
          26.12. Nominee Agreement. In the case of the Lessee only, if
applicable, the Lessee shall acknowledge and consent to the terms of any Nominee
Agreement.
     27. CERTAIN NEGATIVE COVENANTS. Until the expiration or termination of this
Agreement and thereafter until the obligations of the Lessee and the Guarantor
under this Agreement and the Related Documents are satisfied in full, the Lessee
covenants and agrees as to itself, and the Guarantor covenants and agrees as to
itself and as to the Lessee that, unless at any time the Lessor and the Trustee
shall otherwise expressly consent in writing, it will not (and, in the case of
the Guarantor, will not permit the Lessee to):
          27.1. Mergers, Consolidations. Merge or consolidate with any Person,
except that, if after giving effect thereto, no Potential Lease Event of Default
or Lease Event of Default would exist, this Section 27.1 shall not apply to
(i) any merger or consolidation, provided that the Guarantor or the Lessee, as
applicable, is the surviving corporation and if the Lessee is the

32



--------------------------------------------------------------------------------



 



surviving corporation, it is a direct or indirect Wholly-Owned Subsidiary of the
Guarantor after such merger or consolidation and (ii) any merger or
consolidation of the Lessee with or into another Subsidiary of the Guarantor,
provided that the surviving entity executes an agreement of assumption to
perform every obligation of the Lessee under this Agreement and such surviving
entity is a direct or indirect Wholly-Owned Subsidiary of the Guarantor.
          27.2. Other Agreements. Enter into any agreement containing any
provision which would be violated or breached by the performance of its
obligations hereunder or under any instrument or document delivered or to be
delivered by it hereunder or in connection herewith.
          27.3. Liens. Create or permit to exist any Lien with respect to any
BTF Truck, except for Permitted Liens.
          27.4. Use of BTF Trucks. Use or allow the BTF Trucks to be used
(i) for any illegal purposes or (ii) in any manner that would subject the BTF
Trucks to confiscation.
     28. ADMINISTRATOR ACTING AS AGENT OF THE LESSOR. The parties to this
Agreement acknowledge and agree that BTR shall act as Administrator and, in such
capacity, as the agent for the Lessor, for purposes of performing certain duties
of the Lessor under this Agreement and the Related Documents. As compensation
for the Administrator’s performance of such duties, the Lessor shall pay to the
Administrator on each Distribution Date (i) the Monthly Administration Fee
payable pursuant to the Administration Agreement and (ii) the reasonable costs
and expenses of the Administrator incurred by it as a result of arranging for
the sale of BTF Trucks returned to the Lessor in accordance with Section 2.6(b)
and sold to third parties, provided, however, that such costs and expenses shall
only be payable to the Administrator to the extent of any excess of the sale
price received by the Lessor for any such BTF Truck over the Termination Value
thereof.
     29. NO PETITION. Each of the Guarantor, the Lessee and the Administrator
hereby covenants and agrees that, prior to the date which is one year and one
day after the payment in full of all of the Notes, it will not institute
against, or join any other Person in instituting against the Lessor or BTF any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States. In the event that the Guarantor, the Lessee or the
Administrator takes action in violation of this Section 29, the Lessor agrees,
for the benefit of the Secured Parties, that it shall file an answer with the
bankruptcy court or otherwise properly contest the filing of such a petition by
the Guarantor, the Lessee or the Administrator against the Lessor or BTF or the
commencement of such action and raise the defense that the Guarantor, the Lessee
or the Administrator has agreed in writing not to take such action and should be
estopped and precluded therefrom and such other defenses, if any, as its counsel
advises that it may assert. The provisions of this Section 29 shall survive the
termination of this Agreement.
     30. SUBMISSION TO JURISDICTION. The Lessor and the Trustee may enforce any
claim arising out of this Agreement in any state or federal court having subject
matter jurisdiction, including, without limitation, any state or federal court
located in the State of New York. For the purpose of any action or proceeding
instituted with respect to any such claim, the

33



--------------------------------------------------------------------------------



 



Guarantor and the Lessee hereby irrevocably submits to the jurisdiction of such
courts. The Guarantor and the Lessee further irrevocably consents to the service
of process out of said courts by mailing a copy thereof, by registered mail,
postage prepaid, to the Guarantor or the Lessee, as the case may be, and agrees
that such service, to the fullest extent permitted by law, (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall be taken and held to be valid personal service upon
and personal delivery to it. Nothing herein contained shall affect the right of
the Trustee and the Lessor to serve process in any other manner permitted by law
or preclude the Lessor or the Trustee from bringing an action or proceeding in
respect hereof in any other country, state or place having jurisdiction over
such action. The Guarantor and the Lessee hereby irrevocably waives, to the
fullest extent permitted by law, any objection which it may have or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court located in the State of New York and any claim that any such
suit, action or proceeding brought in such a court has been brought in an
inconvenient forum.
     31. GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW). Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Guarantor
and the Lessee and all rights of the Lessor or the Trustee expressed herein
shall be in addition to and not in limitation of those provided by applicable
law or in any other written instrument or agreement.
     32. JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY, OR UNDER
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION THEREWITH OR ARISING FROM ANY RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED TRANSACTION, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
     33. NOTICES. All notices, requests and other communications to any party
hereunder shall be in writing including facsimile transmission or similar
writing and shall be given to such party, addressed to it, at its address or
telephone number set forth on the signature pages below, or at such other
address or telephone number as such party may hereafter specify for the purpose
by notice to the other party. In each case, a copy of all notices, requests and
other communications that are sent by any party hereunder shall be sent to the
Trustee and a copy of all notices, requests and other communications that are
sent by the Lessee or the Guarantor to each other that pertain to this Agreement
shall be sent to the Lessor and the Trustee.

34



--------------------------------------------------------------------------------



 



Copies of notices, requests and other communications delivered to the Trustee
and/or the Lessor pursuant to the foregoing sentence shall be sent to the
following addresses:

          TRUSTEE:   The Bank of New York Trust Company, N.A.     2 N. LaSalle
Street, Suite 1020     Chicago, IL 60602
 
  Attention:   Corporate Trust/Structured Finance
 
  Telephone:   (312) 827-8569
 
  Fax:   (312) 827-8562
 
        LESSOR:   Budget Truck Funding, LLC     6 Sylvan Way     Parsippany, NJ
07054
 
  Attention:   Treasurer
 
  Telephone:   (973) 496-7312
 
  Fax:   (973) 496-5852
 
        with a copy to the Administrator:   Budget Truck Rental, LLC     1
Campus Drive     Parsippany, NJ 07054
 
  Attention:   Treasurer
 
  Telephone:   (973) 496-5285
 
  Fax:   (973) 496-5852

Any notice (i) given in person shall be deemed delivered on the date of delivery
of such notice, (ii) given by first class mail shall be deemed given three
(3) days after the date that such notice is mailed, (iii) delivered by telex or
telecopier shall be deemed given on the date of delivery of such notice, and
(iv) delivered by overnight air courier shall be deemed delivered one Business
Day after the date that such notice is delivered to such overnight courier.
Copies of all notices must be sent by first class mail promptly after
transmission by facsimile.
     34. LIABILITY. The Lessee shall be held jointly and severally liable for
all of the obligations of the Guarantor hereunder. The Guarantor shall be held
jointly and severally liable for all the obligations of the Lessee hereunder.
     35. HEADINGS. Section headings used in this Agreement are for convenience
of reference only and shall not affect the construction of this Agreement.
     36. EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same Agreement.
     37. EFFECTIVE DATE. This Agreement shall become effective on the date
hereof.
     38. NO RECOURSE. The obligations of the Lessor under this Agreement are
solely the corporate obligations of the Lessor. No recourse shall be had for the
payment of any

35



--------------------------------------------------------------------------------



 



obligation or claim arising out of or based upon this Agreement against any
shareholder, partner, employee, officer, director or incorporator of the Lessor.

36



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement or caused it to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

                  LESSOR:
 
                BUDGET TRUCK FUNDING, LLC
 
                By:      /s/: Alex Georiganna          
 
                    Address:
 
                       6 Sylvan Way            Parsippany, NJ 07054
 
         Attention:   Treasurer
 
         Telephone:   (973) 496-7312
 
         Fax:   (973) 496-5852
 
                LESSEE:
 
                BUDGET TRUCK RENTAL, LLC
 
                By:      /s/: Alex Georiganna          
 
                    Address:
 
                       1 Campus Drive            Parsippany, NJ 07054
 
         Attention:   Treasurer
 
         Telephone:   (973) 496-5285
 
         Fax:   (973) 496-5852
 
                ADMINISTRATOR:
 
                BUDGET TRUCK RENTAL, LLC
 
                By:      /s/: Alex Georiganna          
 
                    Address:
 
                       1560 Broadway, Suite 1700            Denver, Colorado
80202
 
         Attention:   Treasurer
 
         Telephone:    
 
         Fax:    

 



--------------------------------------------------------------------------------



 



                  GUARANTOR:
 
                AVIS BUDGET CAR RENTAL, LLC
 
                By:      /s/: Elizabeth R. Cohen          
 
                    Address:
 
                       One Campus Drive            Parsippany, NJ 07054
 
         Attention:   Treasurer
 
         Telephone:   (973) 496-7312
 
         Fax:   (973) 496-5852

Counterpart no. ___of ten (10) serially numbered manually executed counterparts.
To the extent if any that this document constitutes chattel paper under the
uniform commercial code, no security interest in this document may be created
through the transfer and possession of any counterpart other than counterpart
no. 1.

 